Exhibit 10.2


* Portions of this exhibit have been omitted under a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934 and
filed separately with the Securities and Exchange Commission.


AMENDED AND RESTATED
 
COLLABORATION AND LICENSE AGREEMENT
 
between Digital Diagnostics and Exactus BioSolutions
 
This Amended and Restated Collaboration and License Agreement (the “Agreement”)
is made and entered into effective as of January 19, 2016 (the “Effective Date”)
by and between Digital Diagnostics Inc., an Australian Corporation   having its
principal place of business at Level 1, 606 Sherwood Rd. Sherwood, QLD 4075,
Australia(“Digital Diagnostics”) and Exactus BioSolutions Inc a Delaware
corporation headquartered in Richmond VA USA (“Exactus BioSolutions”).  Digital
Diagnostics and Exactus BioSolutions are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


RECITALS
 
Exactus BioSolutions is a Point-of-Care Diagnostics company engaged in the
licensing, development, manufacture and commercialization of modular component
diagnostic products.
 
Digital Diagnostics is a diagnostics technology company that has technology and
expertise relating to the invention and development of certain modular component
diagnostics technologies.
 
Exactus BioSolutions and Digital Diagnostics desire to enter into a
collaboration and license for the continued development and, if successful,
regulatory approval for and commercialization of Product in the Field in
accordance with the terms and conditions set forth herein below.
 
Now Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows.
 
1.
DEFINITIONS

 
As used in this Agreement, the terms with initial letters capitalized, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1 or, if not listed below, the meaning designated in places throughout
this Agreement.
 
1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party.  For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.
 
1.2 “Alliance Manager” has the meaning set forth in Section 2.3.
 
1.3 “Digital Diagnostics Claims” has the meaning set forth in Section 15.2.
 
1.4 “Digital Diagnostics Damages” has the meaning set forth in Section 15.2.
 
1.5 “Digital Diagnostics Indemnities” has the meaning set forth in Section 15.2.
 
1.6 “Digital Diagnostics Know-How” means all Information Controlled as of the
Effective Date or thereafter during the Term by Digital Diagnostics and/or its
Affiliate(s) and that is necessary or reasonably useful for the discovery,
Development, manufacture, use and/or Commercialization of Devices and/or
Products in the Field and that is Confidential Information at the time of its
use.  Digital Diagnostics Know-How includes all chemical, structural,
manufacturing process, biological, pharmacological, toxicological, clinical,
assay and other methods of diagnostic screening, structure activity relationship
information or other information that relates to Devices or Products (including
its composition, formulation, or method of use, manufacture, preparation or
administration).  Digital Diagnostics Know-How shall exclude rights under any
Digital Diagnostics Patents and [Digital Diagnostics]’s interest in any Joint
Patents.  For clarity, the use of “Affiliate” in this definition shall exclude
any Third Party that becomes an Affiliate due to a Change of Control Transaction
involving Digital Diagnostics (or any of its Affiliates) and such Third Party.
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.7 “Digital Diagnostics Manufacturing Technology” means all Digital Diagnostics
Know-How and Digital Diagnostics Materials (including biosensor test strips,
hand held analyzers, smart phone readers, stability samples, software and other
technologies necessary for Combination Products to be functional) that are
necessary or reasonably useful for Exactus BioSolutions (or its Third Party
manufacturer) to manufacture the Products, including (to the extent applicable
and in the possession and Control of Digital Diagnostics and/or its
Affiliate(s)) information with respect to the production, manufacture,
processing, filling, finishing, packaging, inspection, receiving, holding and
shipping of Products, or any raw materials or packaging materials with respect
thereto, or any intermediate of any of the foregoing, including process and cost
optimization, process qualification and validation, commercial manufacture,
stability, in-process and release testing, quality assurance and quality
control).
 
1.8 “Digital Diagnostics Materials” means all tangible materials in the
possession and Control of Digital Diagnostics and/or its Affiliate(s) as of the
Effective Date or thereafter during the Term that (a) are necessary or
reasonably useful for the evaluation, Development, manufacture and/or
Commercialization of Products in the Field or (b) otherwise embody Digital
Diagnostics Know-How.  Digital Diagnostics Materials shall include, as
applicable, elactomers, design documents, specifications, schematics, or any
other material engineering or discovery data used in the discovery, improvement
or creation of the know-how and device and its components.   For clarity, the
use of “Affiliate” in this definition shall exclude any Third Party that becomes
an Affiliate due to a Change of Control Transaction involving Digital
Diagnostics (or any of its Affiliates) and such Third Party.
 
1.9 “Digital Diagnostics Patents” means all Patents that are Controlled as of
the Effective Date or thereafter during the Term by Digital Diagnostics and/or
its Affiliate(s) and that Cover any Product (including in each case its
composition, formulation, combination, product by process, or method of use,
manufacture, preparation or administration) or that would be necessary or useful
for the discovery, Development, manufacture, use and/or Commercialization of
Products in the Field.  Digital Diagnostics Patents shall include Digital
Diagnostics’ interest in Joint Patents.  For clarity, the use of “Affiliate” in
this definition shall exclude any Third Party that becomes an Affiliate due to a
Change of Control Transaction involving Digital Diagnostics (or any of its
Affiliates) and such Third Party.  As of the Effective Date, the Digital
Diagnostics Patents include the Core Patents (listed in Exhibit B), the
University of Queensland Third Party Patents (listed in Exhibit C) and the
Product Specific Patents (listed in Exhibit D).
 
1.10 “Digital Diagnostics Technology” means the Digital Diagnostics proprietary
technology for the detection of proteolytic enzymes in biological samples,
including, but not limited to, blood and serum, which is Covered by certain
Valid Claims within Digital Diagnostics Patents.
 
1.11 “Digital Diagnostics Technology” means the Digital Diagnostics Patents,
Digital Diagnostics Know-How and Digital Diagnostics Materials.
 
1.12  “Applicable Law” means any applicable federal, state, local or foreign
law, statute, ordinance, principle of common law, or any rule, regulation,
standard, judgment, order, writ, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Authority.
 
1.13 “Arbitrable Matter” means any dispute concerning the validity,
interpretation or construction of, compliance with, or breach of (other than a
breach of Sections 12.1, 12.2, 15.1, 15.2 and 15.3), this Agreement, including
any dispute with respect to whether either Party is entitled to terminate this
Agreement, in whole or as to any country.  For clarity, Arbitrable Matters do
not include Litigable Matters.
 
1.14  “Bankrupt Party” has the meaning set forth in Section 17.3(a).
 
1.15 “Base Royalty Rate” has the meaning set forth in Section 8.4(b).
 
1.16  “Budget”  means the estimated expenditure for the Development Program
during the Development Term
 
1.17 “Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in New York, New York USA are required by Applicable Law to
remain closed.
 
1.18 “Calendar Year” means the one (1) year period beginning on January 1 and
ending on December 31.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.19 “Change of Control Transaction” means, with respect to a Party:
 
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Specified Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of fifty
percent (50%) or more of either (i) the then outstanding shares of common stock
of such Party (the “Outstanding Common Stock”) or (ii) the combined voting power
of the then outstanding voting securities of such Party entitled to vote
generally in the election of directors of such Party (the “Outstanding Voting
Securities”); provided, however, that for the purposes of this sub-Section (a),
the following acquisitions of securities of such Party shall not constitute a
Change of Control Transaction of such Party:  (x) any acquisition by such Party,
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by such Party or any corporation controlled by such Party or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (b) of this definition;
 
(b) the consummation of any acquisition, merger or consolidation involving any
Third Party (a “Business Combination Transaction”), unless immediately following
such Business Combination Transaction, (i) the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
Transaction beneficially own, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination Transaction (including
a corporation which as a result of such transaction owns the then-outstanding
securities of such Party or all or substantially all of such Party’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
Transaction, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be and (ii) fifty percent (50%) or more of the members of the
board of directors of the corporation resulting from such Business Combination
Transaction were members of the Board of Directors of such Party at the time of
the execution of the initial agreement, or of the action of the Board of
Directors of such Party, providing for such Business Combination Transaction; or
 
(c) a Party or any of its Affiliates sells or transfers to any Specified
Person(s) (other than the other Party or its Affiliates) in one or more related
transactions properties or assets representing all or substantially all of such
Party’s business or assets at the time of such sale or transfer.


1.20 “Claim” has the meaning set forth in Section 15.3.
 
1.21 “Clinical Study” means any human clinical study of a Combination Product
(biosensor test strips and hand held or smart phone device).
 
1.22 “CMO” means TaiDoc Ltd, Taipei, Taiwan or other qualified company selected
by EXACTUS to manufacture the  Device and Device components
 
1.23 “CMO Agreement” means that certain Manufacturing Services Agreement between
CMO and Digital Diagnostics dated as of August 11, 2011, as amended from time to
time, relating to the manufacture by CMO of Product.
 
1.24  “Combination Product” refers to the use of (i) FibriLyzer and FibriChip or
(ii) MatriLyzer and MatriChip in specific combination to provide a functional
diagnostic assay.
 
1.25 “Commercialize” or “Commercialization” means the marketing, promotion, sale
(and offer for sale or contract to sell), distribution, importation or other
commercial exploitation (including pricing and reimbursement activities) for a
Product in the Territory.  Commercialization shall include commercial activities
conducted in preparation for Product launch.
 
1.26 “Commercialization Wind-Down Period” has the meaning set forth in Section
13.7(b).
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.27  “Confidential Information” means, with respect to a Party, and subject to
Section 12.1, all non-public Information of such Party that is disclosed to the
other Party under this Agreement, which may include specifications, know-how,
trade secrets, technical information, models, business information, inventions,
discoveries, methods, procedures, formulae, protocols, techniques, data, and
unpublished patent applications, whether disclosed in oral, written, graphic, or
electronic form.  All Information disclosed by a Party pursuant to the Prior CDA
shall be deemed to be the Confidential Information of such Party pursuant to
this Agreement (with the mutual understanding and agreement that any use or
disclosure thereof that is authorized under Article 12 shall not be restricted
by, or be deemed a violation of, such Prior CDA).
 
1.28 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns such material, Information, or
intellectual property right, or (b) has a license or right to use to such
material, Information, or intellectual property right, in each case (a) or (b)
with the ability to grant to the other Party access, a right to use, or a
license, or a sublicense (as applicable) to such material, Information, or
intellectual property right on the terms and conditions set forth herein,
without violating the terms of any agreement or other arrangement with any Third
Party in existence as of the time such Party or its Affiliates would first be
required hereunder to grant the other Party such access, right to use or
(sub)license.
 
1.29 “Core Patent” means any Patent owned by Digital Diagnostics (or any Digital
Diagnostics Affiliate) as of the Effective Date or thereafter during the Term
and that covers the composition, formulation, method of use and/or method of
manufacture of any Product and/or Device, other than the Product Specific
Patents.  As of the Effective Date, the Core Patents include the Digital
Diagnostics Patents listed in Exhibit B.
 
1.30 “Cover”, “Covered” or “Covering” means, with respect to Product (and/or
Device) and a Patent, that, in absence of a (sub)license under, or ownership of,
such Patent, the making, using, offering for sale, selling or importing of such
Product (and/or Device) would infringe such Patent as issued or following its
issuance.
 
1.31 “Develop” or “Development” means all activities that relate to (a)
obtaining, maintaining or expanding Regulatory Approval of a Product and to
supporting appropriate usage for such Product, for one or more indications in
the Field.  This includes: (i) preclinical/nonclinical Development and testing,
toxicology, and Clinical Trials; and (ii) preparation, submission, review, and
development of data or information and Regulatory Materials for the purpose of
submission to a governmental authority to obtain, maintain and/or expand
Regulatory Approval of a Product (including contacts with Regulatory
Authorities), and outside counsel regulatory legal services related thereto;
provided, however, that Development shall exclude Commercialization and
manufacturing activities (including manufacturing activities related to
Development).  For clarity, Development shall include Phase 4 Clinical Trials
that are required or requested in writing by a Regulatory Authority as a
condition of, or in connection with, obtaining or maintaining Regulatory
Approval (whether the trial is commenced prior to or after receipt of such
Regulatory Approval).“Development Plan” has the meaning set forth in Section
3.3(a) and 3.14.
 
1.32  “Development Program” has the meaning set forth in Section 3.1.
 
1.33 “Development Term” has the meaning set forth in Section 3.2.
 
1.34 “Device” means a machine that is developed for the specific purpose of
measuring or detecting an analyte or enzyme activity in a biological sample.
 
1.35 “Device Components” means a disposable part that is used in conjunction
with the device to perform a diagnostic assay or specific part or sub-assembly
of the Device that is used in the manufacture of the Device.
 
1.36 “Development Year” means each twelve (12) month period during the
Development Term, with the first Development Year beginning on the Effective
Date.
 
1.37  “Diligent Efforts” means, with respect to Exactus BioSolutions’s
obligations under this Agreement to Develop or Commercialize a Product, the
carrying out of such obligations or tasks with a level of effort and resources
consistent with the commercially reasonable practices devoted by Exactus
BioSolutions for the development, manufacture or commercialization of a
diagnostic product owned by it (or to which it has exclusive rights) at a
similar stage of development or commercialization and of similar market
potential, profit potential and strategic value, based on conditions then
prevailing.  Such efforts may take into account, without limitation, issues of
safety and efficacy, regulatory authority-approved labeling, product profile,
the competitiveness of alternative products in the marketplace,
pricing/reimbursement for the product in a country relative to other markets,
the likely timing of the product’s entry into the market, the patent and other
proprietary position, the likelihood of regulatory approval and other relevant
scientific, technical and commercial factors.  “Diligent Efforts” means, with
respect to Digital Diagnostics’ obligations under this Agreement, the carrying
out of such obligations or tasks with a level of effort and resources consistent
with the commercially reasonable practices normally devoted by a
biotechnology/medical device company, subject to and in accordance with the
terms and conditions of this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.38 “Disclosing Party” has the meaning set forth in Section 12.1.
 
1.39 “Dollar” or “$” means the lawful currency of the United States.
 
1.40 “Exactus BioSolutions Claims” has the meaning set forth in Section 15.1.
 
1.41 “Exactus BioSolutions Damages” has the meaning set forth in Section 15.1.
 
1.42 “Exactus BioSolutions Indemnitees” has the meaning set forth in Section
15.1.
 
1.43 “Exactus BioSolutions Patent” means any Patent that claims a Sole Invention
owned by Exactus
 
1.44  “Effective Date” means the date specified in the initial paragraph of this
Agreement.
 
1.45 “EU” or “European Union” means the European Union, as its membership may be
constituted from time to time, and any successor thereto, and which, as of the
Effective Date, consists of Austria, Belgium, Bulgaria, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden and the United Kingdom, and that certain
portion of Cyprus included in such organization.
 
1.46 “Executive Officer” means, in the case of Exactus BioSolutions, any senior
executive who reports directly to the Chief Executive Officer of Exactus
BioSolutions or his or her designee, and in the case of Digital Diagnostics,
Digital Diagnostics’ Chief Executive Officer or a member of its Board of
Directors.
 
1.47 “Existing License Agreements” means the agreements set forth on Exhibit A.
 
1.48 “Existing Supply” has the meaning set forth in Section 6.5.
 
1.49 “Existing Third Party Digital Diagnostics” means a Third Party that is a
party to an Existing License Agreement.
 
1.50 “Expert” means a mutually acceptable, disinterested,
conflict-of-interest-free individual not affiliated with either Party or its
Affiliates who, with respect to a dispute concerning a financial, commercial,
scientific or regulatory matter possesses appropriate expertise to resolve such
dispute.  The Expert (or any of the Expert’s former employers) shall not be or
have been at any time an Affiliate, employee, consultant (during the previous
five (5) years), officer or director of either Party or any of its Affiliates.
 
1.51 “Ex-US Product Specific Patents” means those Product Specific Patents that
are not Joint Patents and that are issued or pending in any country or region
other than the U.S.
 
1.52 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
 
1.53 “FD&C Act” or “Act” means the United States Federal Food, Drug and Cosmetic
Act, as amended.
 
1.54 “FibriChip” means the disposable unit into which a biological sample (e.g.
blood or serum) is place and contains the necessary reagents to measure
fibrolysis in that biological sample in conjunction with the FibriLyzer.
 
1.55 “FibriLyzer” means the hand held or other device into which the FibriChip
is placed that contains the necessary electronic and mechanical hardware and
software to report a value for the fibrolytic state of a biological sample.
 
1.56 “Field” means all human uses, including the diagnosis, treatment,
prevention, and/or control of any disease, disorder or condition in humans.
 
1.57 “First Commercial Sale” means, with respect to a Product and country, the
first sale to a Third Party of such Product in such country after Regulatory
Approval or Clearance has been obtained in such country.
 
 
-5-

--------------------------------------------------------------------------------

 
 
1.58 “GAAP” means generally accepted accounting principles of the U.S.
consistently applied.
 
1.59 “Governmental Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court, tribunal or other entity).
 
1.60 “IDE” means (a) an Investigational Device Exemption as defined in the FD&C
Act and applicable regulations promulgated thereunder by the FDA, or (b) the
equivalent application to the applicable Regulatory Authority in any other
regulatory jurisdiction, the filing of which is necessary to initiate or conduct
clinical testing of a diagnostic product in humans in such jurisdiction.
 
1.61 “Indemnified Party” has the meaning set forth in Section 15.3.
 
1.62 “Indemnifying Party” has the meaning set forth in Section 15.3.
 
1.63 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including know-how, trade
secrets, practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, materials or compositions of matter of
any type or kind (patentable or otherwise), software, algorithms, marketing
reports, expertise, stability, technology, test data including pharmacological,
biological, chemical, biochemical, toxicological, and clinical test data,
analytical and quality control data, stability data, studies and procedures.
 
1.64 “Infringement” has the meaning set forth in Section 9.5(a).
 
1.65 “Infringement Action” has the meaning set forth in Section 9.5(b).
 
1.66 “Initial Product Plan” has the meaning set forth in Section 3.3(a).
 
1.67 “Initial Product Program” has the meaning set forth in Section 3.1.
 
1.68 “Insolvency Event” has the meaning set forth in Section 13.5.
 
1.69 “Joint Invention” has the meaning set forth in Section 9.1.
 
1.70 “Joint Patent” means a Patent that claims a Joint Invention.
 
1.71 “Joint Development Committee” or “JDC” means the committee formed by the
Parties as described in Section 2.1(a).
 
1.72 “Liens” means any lien, pledge, encumbrance, mortgage, security interest,
purchase option, call or similar right, conditional and installment sale
agreements, charges or claims of any kind (excluding any license rights granted
as of the Effective Date under the Existing License Agreements).
 
1.73 “Litigable Matter” means any dispute between the Parties concerning the
validity, scope, enforceability, inventorship, or ownership of intellectual
property rights, or any breach or alleged breach by a Party of any of Sections
12.1, 12.2, 15.1, 15.2 and 15.3 by a Party.
 
1.74  “Major Market” means the United States, the European Countries in the
European Economic Union (EU).
 
1.75 “Managed Care Organizations” or “MCOs” means pharmacies, managed health
care organizations, group purchasing organizations, large employers, long-term
care organizations, formularies, insurers, government agencies and programs
(e.g., Medicare and the VHA and other federal, state and local agencies), or
similar organizations.
 
1.76 “Manufacturing Costs” means verifiable costs for manufacturing a FibriLyzer
or a FibriChip provided by one Party to the other Party which is (a)
manufactured and supplied by a Third Party or (b) manufactured directly by the
supplying Party or its Affiliate; in each case to the extent such costs are
reasonably allocable to the Device or Product supplied, and calculated in
accordance with the supplying Party’s internal accounting policies and
principles, so long as such Party’s calculations are in accordance with GAAP.


 
-6-

--------------------------------------------------------------------------------

 
 
For costs under clause (a) above, Manufacturing Costs means: (i) the amount paid
by a Party or its Affiliates to such a Third Party in connection with the
manufacture and supply of such Device or Product (including expenses related to
storage, QA and QC (including testing), shipping, handling, insurance, customs
duties or excise taxes), plus (ii) a Party’s FTE costs (measured at the
applicable FTE Rate) and other direct out-of-pocket costs recorded as an expense
in accordance with its customary accounting practices (so long as the same are
consistent with GAAP) in connection with such manufacture and supply, including
supply chain management, payments owed to Third Parties on account of Third
Party intellectual property licensed to a Party that is used in the course of
such manufacture and supply, management of agreements with Third Party
manufacturers for such Device or Product and expenses related to storage, QA and
QC (including testing), shipping, handling, insurance, customs duties or excise
taxes.


For costs under clause (b) above, Manufacturing Costs means the standard cost of
goods sold.  For purposes of this definition, “standard costs of goods sold”
include materials (such as active ingredients, intermediates, semi-finished
materials, excipients, primary and secondary packaging), and conversion costs
(such as direct labor, equipment costs and quality testing), and an allocation
of general site and manufacturing support costs (including an appropriate
allocation of utilities, maintenance, engineering, safety, human resources,
finance, plant management and other similar activities and including capital
improvements in the form of depreciation, other equipment costs (where such
costs are expensed by a Party in accordance with its customary practices)),
customs duties or excise taxes, and sales taxes incurred on purchased Product;
provided, however, that no allocation shall be made for unused plant
capacity.  All components of Manufacturing Costs shall be allocated on a basis
consistent with its customary cost accounting practices applied by the Party to
the other products it produces.


1.77 “Manufacturing Technology Documentation” has the meaning set forth in
Section 6.2.
 
1.78 “Material Information” means any information that would affect Exactus
BioSolutions’ current or future prospects or an investor’s decision to invest in
the company.
 
1.79 “MatriChip” means the disposable unit into which a biological sample (e.g.
blood or serum) is place and contains the necessary reagents to measure
collagenase activity in that biological sample.
 
1.80 “MatriLyzer” means the hand held or other device into which the MatriChip
is placed that contains the necessary electronic and mechanical hardware and
software to report a value for the collagenase state of a biological sample.
 
1.81  “Net Sales” means the gross amount invoiced in arms-length transactions by
a Related Party(ies) from or on account of the sale of Products to a non-Related
Party (net of any inventory management fees or similar fees based on or
reasonably allocable to the sale of Products), less the sum of the following:
 
(a) credits or allowances, if any are actually allowed, on account of price
adjustments, recalls, claims, damaged goods, rejections or returns of items
previously sold (including Product returned in connection with recalls or
withdrawals) and amounts written off by reason of uncollectible debt;
 
(b) import taxes, export taxes, excise taxes (including annual fees due under
Section 9008 of the United States Patient Protection and Affordable Care Act of
2010 (Pub. L. No. 111-48)), sales taxes, value-added taxes, consumption taxes,
duties or other taxes levied on, absorbed determined and/or imposed with respect
to such sales (excluding income or net profit taxes or franchise taxes of any
kind), to the extent not reimbursed by a non-Related Party;
 
(c) insurance, customs charges, freight, shipping and other transportation costs
incurred in shipping Product to such non-Related Parties, to the extent not
reimbursed by a non-Related Party;
 
(d) discounts (including trade, quantity and cash discounts) actually allowed,
cash and non-cash coupons, retroactive price reductions, and charge-back
payments and rebates granted to any non-Related Party (including to governmental
entities or agencies, purchasers, reimbursers, customers, distributors,
wholesalers, and group purchasing and MCOs (and other similar entities and
institutions));
 
(e) rebates (or their equivalent), administrative fees, chargebacks and
retroactive price adjustments and any other similar allowances granted to
non-Related Parties (including to Governmental Authorities, purchasers,
reimbursers, customers, distributors, wholesalers, and MCOs (and other similar
entities and institutions)) which effectively reduce the selling price or gross
sales of the Product;
 
 
-7-

--------------------------------------------------------------------------------

 
 
No deduction shall be made for any item of cost incurred by any Related Party in
Developing or Commercializing Products except as permitted pursuant to clauses
(a) to (f) of the foregoing sentence; provided that, Products transferred to
non-Related Parties in connection with clinical and non-clinical Development and
trials, Product samples, compassionate sales or use, or an indigent program or
similar bona fide arrangements in which a Related Party agrees to forego a
normal profit margin for good faith business reasons shall give rise to Net
Sales only to the extent that any Related Party invoices or receives amounts
therefor.
 
Product shall be considered “sold” when invoiced.  Such amounts shall be
determined from the books and records of the Related Party.
 
It is understood that any accruals for individual items reflected in Net Sales
are periodically (at least Quarterly) trued up and adjusted by each Related
Party consistent with its customary practices and in accordance with GAAP.
 
Sale or transfer of Products between any of the Related Parties shall not result
in any Net Sales, with Net Sales to be based only on any subsequent sales or
dispositions to a non-Related Party.  To the extent that any Related Party
receives consideration other than or in addition to cash upon the sale or
disposition of a Product to a non-Related Party, Net Sales shall include the
fair market value of such additional consideration for such sale or disposition
of Products.  For clarity, (i) Net Sales shall not include amounts or other
consideration received by a Related Party from a non-Related Party in
consideration of the grant of a (sub)license or co-promotion or distribution
right to such non-Related Party, (ii) sales to a Third Party distributor,
wholesaler, group purchasing organization, pharmacy benefit manager, or retail
chain customer shall be considered sales to a non-Related Party; and (iii) Net
Sales by a Related Party to a non-Related Party consignee are not recognized as
Net Sales by such Related Party until the non-Related Party consignee sells the
Product.
 
1.82  “Patent” means (a) all patents and patent applications, including
provisional patent applications, (b) all patent applications filed either from
such patents, patent applications or provisional applications or from an
application claiming priority from any of these, including divisionals,
continuations, continuations-in-part, converted provisionals, and continued
prosecution applications, (c) any and all patents that have issued or in the
future issue from the foregoing patent applications in (a) and (b), including
utility models, petty patents and design patents and certificates of invention,
(d) any and all extensions or restorations by existing or future extension or
restoration mechanisms, including adjustments, revalidations, reissues,
re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications in
(a), (b) and (c), and (e) any similar rights, including so-called pipeline
protection, or any importation, revalidation, confirmation or introduction
patent or registration patent or patents of addition to any of such foregoing
patent applications and patents.
 
1.83 “Patent Challenge” has the meaning set forth in Section 9.9.
 
1.84 “Patent Contact” has the meaning set forth in Section 9.11.
 
1.85 “Patent Prosecution Costs” means the direct out-of-pocket costs (including
the reasonable fees and expenses incurred to outside counsel and other Third
Parties, including filing, prosecution and maintenance fees incurred to
Governmental Authorities) recorded as an expense by a Party or any of its
Affiliates (in accordance with GAAP and its customary accounting practices)
after the Effective Date and during the Term and pursuant to this Agreement, in
connection with the preparation, filing, prosecution, maintenance and extension
of Patents, including costs of Patent interference, appeal, opposition, reissue,
reexamination, revocation, petitions or other administrative proceedings with
respect to Patents and filing and registration fees.
 
“Person” means any individual, firm, corporation, partnership, Limited Liability
Company, trust, business trust, Joint Venture Company, governmental authority,
association or other entity
 
1.86 “Prior CDA” means any Confidentiality Agreement entered into by Exactus
BioSolutions, or its predecessor EAP and Digital Diagnostics.
 
1.87 “Product” means any diagnostic product containing FibriLyzer, FibriChip,
MatriLyzer and MatriChip (alone or as a Combination Product), in all forms,
presentations, formulations and applications.
 
1.88 “Product Specific Patent” means any Patent owned by Digital Diagnostics (or
any Digital Diagnostics Affiliate) that specifically covers the composition,
formulation, method of use and/or method of manufacture of any Device and/or
Product.  As of the Effective Date, the Product Specific Patents consist of the
Digital Diagnostics Patents listed in Exhibit D.
 
 
-8-

--------------------------------------------------------------------------------

 
 
1.89 “Prosecute” or “Prosecution” has the meaning set forth in Section 9.2(a).
 
1.90 “Prosecuting Party” has the meaning set forth in Section 9.4(c).
 
1.91 “Publication” has the meaning set forth in Section 12.4.
 
1.92 “Receiving Party” has the meaning set forth in Section 12.1.
 
1.93  “Regulatory Approval” means with respect to a country, extra-national
territory, province, state, or other regulatory jurisdiction, any and all
approvals, licenses, registrations or authorizations of any Regulatory Authority
necessary in order to commercially distribute, sell, manufacture, import, export
or market a product in such country, state, province, or some or all of such
extra-national territory or regulatory jurisdiction, but which shall exclude any
pricing and reimbursement approvals.
 
1.94 “Regulatory Authority” means, with respect to a particular country,
extra-national territory, province, state, or other regulatory jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval
and/or, to the extent required for such country, extra-national territory,
province, state, or other or regulatory jurisdiction, pricing or reimbursement
approval of a Product in such country or regulatory jurisdiction, including the
FDA, European Notifying Bodies and in each case including any successor thereto.
 
1.95 “Regulatory Materials” means regulatory applications, submissions,
dossiers, notifications, registrations, Regulatory Approvals and/or other
filings made to or with, or other approvals granted by, a Regulatory Authority
that are necessary or reasonably desirable in order to Develop, manufacture or
Commercialize a Product in a particular country or regulatory
jurisdiction.  Regulatory Materials include IDEs and submissions to Notifying
Bodies or similar competent authority in the EU.
 
1.96 “Related Party” shall mean Exactus BioSolutions and its Affiliates of one
or more Products.  For clarity, Related Party shall not include any
distributors, wholesalers or the like unless such entity is an Affiliate of
Exactus BioSolutions.
 
1.97  “Royalty Term” has the meaning set forth in Section 8.4(d).
 
1.98 “Safety Data Exchange Agreement” or “SDEA” has the meaning set forth in
Section 4.4.
 
1.99 “Safety Reason” means it is Exactus BioSolutions’ or any of its Affiliates’
reasonable belief that based upon additional information that becomes available
or an analysis of the existing information at any time, that the medical
risk/benefit of such Device or Product is sufficiently unfavorable as to be
incompatible with the welfare of patients to Develop or Commercialize or to
continue to Develop or Commercialize it.
 
1.100 “SEC” means the U.S. Securities and Exchange Commission.
 
1.101 “Secondary Product Program” has the meaning set forth in Section 3.3(a).
 
1.102 “Sole Inventions” has the meaning set forth in Section 9.1.
 
1.103 “Term” has the meaning set forth in Section 13.1.
 
1.104 “Termination Notice” has the meaning set forth in Section 13.3.
 
1.105 “Territory” means North America (the United States and Canada) and the
European Union.
 
1.106 “Third Party” means any Person other than Digital Diagnostics or Exactus
BioSolutions or an Affiliate of either of Digital Diagnostics or Exactus
BioSolutions.
 
1.107 “Third Party Costs” means the out-of-pocket costs and expenses incurred or
accrued by Digital Diagnostics with respect to payments made by Digital
Diagnostics to Third Parties in conducting the activities assigned to Digital
Diagnostics or its Affiliates (or such Third Party) pursuant to the then-current
Development Plan, and in accordance with the Budget for such Third Party Costs
as agreed to by the JDC and set forth in the Development Plan.  Third Party
Costs may include, for example, Development Program-specific animals or studies
performed by outside (sub) contractors, but shall not include routine laboratory
supplies.
 
 
-9-

--------------------------------------------------------------------------------

 
 
1.108 “U.S.” means the United States of America and its territories, districts
and possessions.
 
1.109 “US Product Specific Patents” means those Product Specific Patents that
are not Joint Patents and that are issued or pending in the U.S.
 
1.110 “Valid Claim” means either (a) a claim of an issued and unexpired patent
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that is not
admitted to be invalid or unenforceable through reissue, disclaimer or otherwise
(i.e., only to the extent the subject matter is disclaimed or is sought to be
deleted or amended through reissue), or (b) a claim of a pending patent
application that has not been abandoned, finally rejected or expired without the
possibility of appeal or refiling, provided, however, that (i) Valid Claim will
exclude any such pending claim in an application that has not been granted
within the later of (A) seven (7) years following the earliest non-provisional
priority filing date for such application and (B) five (5) years after receipt
of the first office action in response to such application and (ii) Valid Claim
will exclude any such pending claim that does not have a reasonable bona fide
basis for patentability (such reasonable bona fide basis to be determined by
arbitrators pursuant to Section 16.2 who shall be an outside counsel selected by
the Parties in the event that the Parties disagree as to whether there is a
reasonable bona fide basis for patentability for such a claim).
 
1.111 Volume Weighted Average Price is calculated by adding up the dollars
traded for every transaction (price multiplied by number of shares traded) and
then dividing by the total shares traded for a period of 15 days prior to and 15
days following an announced milestone event.
 
2.
GOVERNANCE

 
2.1 Joint Development Committee.
 
(a) Establishment of JDC.  Within thirty (30) days after the Effective Date, the
Parties will establish a joint Development committee with the roles set forth in
Section 2.1(c) (the “Joint Development Committee” or “JDC”).  Each Party will
initially appoint one to three representatives to the JDC.  The JDC may change
its size from time to time by mutual consent of its members on an as-needed
basis.  The JDC membership and procedures are further described in this Section
2.1.  Each Party may at any time appoint different JDC representatives by
written notice to the other Party.
 
(b) Membership of JDC.  Each of Digital Diagnostics and Exactus BioSolutions
will designate representative(s) to serve as members of the JDC.  Each of
Digital Diagnostics and Exactus BioSolutions will select their representatives
for the JDC, and each Party may change its designated.   Exactus BioSolutions
will appoint the chairperson of the JDC, who will be responsible for calling
meetings and preparing and circulating an agenda in advance of each meeting,
provided that the chairpersons will call a meeting of the JDC promptly upon the
reasonable written request of either company to convene such a meeting.
 
(c) Role of JDC.  The JDC will be responsible for (i) reviewing the overall
management of the Development Program, and monitoring and reviewing changes and
updates to the Development Plan, (ii) the monitoring, reviewing and recording of
the progress of the Development Program, (iii) monitoring the spending against,
the budget for Development Program Costs, as set forth in the Development Plan,
(iv) assisting with the prosecution of the Product Specific Patents in
accordance with Article 9 below.  In addition, the JDC will provide a forum for
discussion and review of Exactus BioSolutions’ key Development activities with
respect to the Devices as set forth in the Development Plan and in updates to
the Development Plan.  As needed, the JDC shall establish subcommittees and
working groups that will report to the JDC to further the objectives of the
Development Program.
 
(d) JDC Meetings.  The JDC will hold meetings at such times and places as the
chairperson may determine.  The JDC will meet at least once every calendar
quarter during which Exactus BioSolutions is performing the Development Program
and the JDC will meet semi-annually thereafter unless the Parties agree
otherwise.  The meetings of the JDC need not be in person and may be by
telephone or any other method determined by the JDC.  Each Party will bear its
own costs associated with attending such meetings.
 
(e) Discontinuation of JDC.  The JDC shall continue to exist until the first to
occur of (a) the Parties mutually agreeing to disband the JDC, (b) the first
Regulatory Approval of a Product under this Agreement or (c) at any time after
the end of the Development Term, thirty (30) days following Exactus
BioSolutions’ receipt of written notice from Digital Diagnostics of its desire
to terminate the JDC’s existence.  Thereafter the JDC shall have no further
roles or responsibilities under this Agreement, and the JDC shall be replaced by
designees of each Party that shall serve as a forum for the Parties for the
purposes of the exchange of information and to update Digital Diagnostics on the
progress of the Development and Commercialization of Products.  Any
subcommittees and working groups established by the JDC in connection with the
Development Program will dissolve at the end of the Development Term.
 
 
-10-

--------------------------------------------------------------------------------

 
 
2.2 Limitations on Authority of the JDC.  The JDC will have solely the roles and
responsibilities assigned to it in this Article 2.  The JDC will have no
authority to amend, modify or waive compliance with this Agreement.   In
addition, the JDC will have no authority to amend, modify or limit Exactus
BioSolutions’ final decision-making authority with respect to the Development
and Commercialization of Device and Product as set forth in this Agreement.  The
JDC shall not have the authority to alter, or waive compliance by a Party with,
a Party’s obligations under this Agreement.
 
2.3 Alliance Managers.  Should they be needed, each of the Parties will appoint
one representative who possesses a general understanding of Development issues
to act as its alliance manager (each, an “Alliance Manager”).  The role of the
Alliance Manager is to act as a primary point of contact between the Parties to
assure a successful relationship between the Parties.  The Alliance Managers
will attend all meetings of the JDC and support the co-chairpersons of the JDC
in the discharge of their responsibilities.  An Alliance Manager may bring any
matter to the attention of the JDC if such Alliance Manager reasonably believes
that such matter warrants such attention.  Each Party may change its designated
Alliance Manager from time to time upon written notice to the other Party.  Any
Alliance Manager may designate a substitute to temporarily perform the functions
of such Alliance Manager upon written notice to the other Party’s Alliance
Manager.  Each Alliance Manager will be charged with creating and maintaining a
collaborative work environment within the JDC.  Each Alliance Manager also will:
 
(a) be the point of first referral in all matters of conflict resolution;
 
(b) provide a single point of communication both internally within the Parties’
respective organizations and between the Parties, including during such time as
the JDC is no longer constituted;
 
(c) plan and coordinate any cooperative efforts under this Agreement, if any,
and internal and external communications; and
 
(d) take responsibility for ensuring that JDC activities, such as the conduct of
required JDC meetings, occur as set forth in this Agreement and that relevant
action items, if any, resulting from such meetings are appropriately carried out
or otherwise addressed.
 
2.4 Accounting and Financial Reporting.  The Parties will each appoint one (1)
representative with expertise in the areas of accounting, cost allocation,
budgeting and financial reporting (each, a “Financial Representative”) no later
than forty-five (45) days after the Effective Date.  Such Financial
Representative shall work under the direction of the JDC during the Development
Term and shall provide services to and consult with the JDC thereafter, in order
to address the financial, budgetary and accounting issues that arise in
connection with the Development Plan or Development Program Costs.  Each
Financial Representative may be replaced at any time by the represented Party by
providing notice thereof to the other Party.  The Financial Representatives will
meet as they or the JDC may agree is appropriate.
 


 
3.
DEVELOPMENT PROGRAM

 
3.1 Development Program.  During the Development Term, Exactus BioSolutions
through the JDC will communicate plans and activities necessary for carrying out
a Development program with respect to Devices as further described herein (the
“Development Program”).  First, under the Development Program, the Parties will
work collaboratively to continue and complete 510(k), PMA and CE-Mark enabling
studies for FibriLyzer and FibriChip (the “Initial Product
Program”).  .  Second, Under the Development Program, the Parties will work
collaboratively to continue and complete 510(k), PMA and CE-Mark enabling
studies for MatriLyzer and MatriChip (the “Secondary Product Program”).  The
timing of initiating the Secondary Product Program is the sole responsibility of
Exactus BioSolutions.  The Development Program of both the Initial Product
Program and the Secondary Product Program will be carried out in accordance with
the Development Plan.  The Development Program may also include activities
directed toward the discovery Development of Devices that are backups or
alternatives to Product.  As described in the initial Development Plan, Exactus
BioSolutions will have lead responsibility for the conduct of the Initial
Product Program and the Secondary Product Program.
 
 
-11-

--------------------------------------------------------------------------------

 
 
The Development Program will be conducted by Exactus BioSolutions in good
scientific manner, and in compliance with all applicable good laboratory
practices, and applicable legal requirements, to attempt to achieve efficiently
and expeditiously the objectives of the Development Program.  Each Party will
comply with all Applicable Laws in the performance of work under this
Agreement.  Each Party shall use reasonable efforts to ensure that its
Affiliates and Third Party contractors (as applicable) perform any activities
under the Development Program in good scientific manner and in compliance in all
material respects with the requirements of Applicable Law.
 
Each Party agrees to make its employees reasonably available at their respective
places of employment to consult with the other Party on issues arising during
the performance of the Development Program.   Exactus BioSolutions and Digital
Diagnostics will cooperate with each other in carrying out the Development
Program.


3.2 Development Term.  The Development Program will be carried out during the
two (2) year period following the Effective Date, unless this Agreement is
terminated in accordance with Article 13 (such period, as may be extended
pursuant to this Section 3.2, being the “Development Term”).   Exactus
BioSolutions shall have the option to extend the Development Term for three (3)
additional one (1) year periods on a year-by-year basis after the initial two
(2) year period.  At least one hundred eighty (180) days prior to the scheduled
expiration of the Development Term (i.e., the applicable anniversary of the
Effective Date) Exactus BioSolutions will provide Digital Diagnostics with a
nonbinding, good faith indication of whether or not Exactus BioSolutions intends
to extend the Development Term.  In order to exercise its option to extend the
Development Term, Exactus BioSolutions must provide Digital Diagnostics a
written notice exercising Exactus BioSolutions’ option to extend the Development
Term at least ninety (90) days prior to the scheduled expiration of the
Development Term (i.e., the applicable anniversary of the Effective Date).  If
Exactus BioSolutions does not provide such written notice, the Development Term
will end when scheduled (i.e., on the applicable anniversary of the Effective
Date).
 
3.3 Development Plan.
 
(a) The Development Program will be carried out in accordance with a written
development plan (the “Development Plan”).  The purpose of the Development Plan
is to detail the responsibilities and activities of the Parties with respect to
carrying out the Development Program.  The Development Plan will include a
description of the specific activities to be performed by the Parties in support
of the Development Program, the allocation of FTEs to perform such activities,
and projected timelines for completion of such activities.  That part of the
Development Plan as it relates to the Initial Product Program is the “Initial
Product Plan”.  The Initial Product Plan will be provided by Exactus
BioSolutions within 180 days of the signing of the Agreement.
 
(b) Amendments to the Initial Product Plan.  The Initial Product Plan may be
amended by  Exactus BioSolutions in the event of, and only to the extent
reasonably required to address, (x) factors outside the reasonable control
of  Exactus BioSolutions to the extent impacting Product, such as new data to
the extent related to the safety and/or efficacy of Product or a communication
from a Regulatory Authority that precludes the initiation or continued conduct
of (or necessitates changes in the protocol for) a Clinical Trial for Product or
(y) a shortage or delay of supply of Product by CMO under the CMO Agreement that
prevents the initiation or continued conduct of a Clinical Study for Product
(each of (x) and (y) being “New Factors”).  With respect to any such amendments
to the Initial Product Plan, Exactus BioSolutions shall seek to notify Digital
Diagnostics through the JDC.  In the case where Digital Diagnostics disagrees
with any such amendments to the Initial Product Plan as a result of New Factors,
and such matter cannot be resolved by the JDC or the Alliance Managers, then
upon written request by Digital Diagnostics, the Parties agree to meet and
discuss in good faith a possible resolution of such matter, with such meeting
and discussion to include Exactus BioSolutions’ CEO or designate.  If the matter
is not resolved following this meeting (or any subsequent meetings as the
Parties may agree to), Exactus BioSolutions shall have final decision making
authority with respect to such matter.
 
(c) Amendments to the Development Plan Outside the Initial Product
Plan.  Subject to and without limiting Section 3.3(b), the Development Plan as
it applies to the conduct of activities outside of the Initial Product Plan
(such as, for example, work on second Product) may be updated and amended from
time to time, as the JDC determines, provided that if the JDC cannot reach
consensus, Exactus BioSolutions shall have final decision making authority.  In
exercising such final decision making authority,  Exactus BioSolutions shall be
subject to the following: (i)  Exactus BioSolutions shall not have the right to
require Digital Diagnostics to incur any additional costs or expenses other than
the Development Program Costs, (ii)  Exactus BioSolutions shall not have the
right to require Digital Diagnostics to conduct any activities outside the scope
of the discovery, Development, production, manufacture and/or pre-clinical
development of Devices and (iii)  Exactus BioSolutions shall not have the right
to amend the terms and conditions of this Agreement.
 
 
-12-

--------------------------------------------------------------------------------

 
 
3.4 Responsibility for Expenses for Conduct of Development Program.  Except as
set forth in Section 3.4 or as may be otherwise specifically agreed to in
writing by Digital Diagnostics and Exactus BioSolutions, each Party shall be
responsible for its own costs and expenses that it incurs in connection with the
conduct of the Development Program.
 
3.5 Development Program Records.  Digital Diagnostics will maintain complete and
accurate records of all work conducted in the performance of the Development
Program and all results, data, inventions and developments made in the
performance of the Development Program.  Such records will be in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.  Digital Diagnostics shall maintain appropriate records sufficient to
document the work performed by each of the individuals comprising the FTEs
working in support of the Development Program and the time such individuals
spent working in support of the Development Program.  Digital Diagnostics shall
provide copies of all requested records (within thirty (30) days of such
request), to the extent reasonably required for the performance of Exactus
BioSolutions' rights and obligations under this Agreement; provided that Exactus
BioSolutions shall maintain such records and the information of Digital
Diagnostics in confidence in accordance with Article 12 and shall not use such
records or information except to the extent otherwise permitted by this
Agreement.
 
In order to protect the Parties’ Patent rights under U.S. law in any inventions
conceived or reduced to practice during or as a result of the Development
Program, each Party agrees to maintain a policy that requires its employees to
record and maintain all data and information developed during the Development
Program in such a manner as to enable the Parties to use such records to
establish the earliest date of invention and/or diligence to reduction to
practice.  At a minimum, the policy shall require such individuals to record all
inventions generated by them in standard laboratory notebooks or other suitable
means that are dated and corroborated by non-inventors on a regular,
contemporaneous basis.
 
3.6 Disclosure of Results of Development Program.  The results of all work
performed by a Party as part of the Development Program shall be promptly
disclosed to the other Party in a reasonable manner as such results are
obtained.  Digital Diagnostics and Exactus BioSolutions will provide reports and
analyses at each JDC meeting, and more frequently upon reasonable request by the
JDC, detailing the current status of the Development Program, including the
utilization of the Digital Diagnostics FTE resources.  Within thirty (30) days
following the end of each calendar quarter, Digital Diagnostics and Exactus
BioSolutions shall each exchange and provide to the JDC a written report
summarizing in reasonable detail the work performed by it under the Development
Program and results achieved during the preceding calendar quarter.  In
addition, upon reasonable request by a Party, the other Party will make
presentations to the JDC of its activities related to the Devices and Products
to inform such Party of the details of the work done in the performance of the
Development Program.  The results, reports, analyses and other information
regarding the Development Program disclosed by one Party to the other Party
pursuant hereto may be used only in accordance with the rights granted and other
terms and conditions under this Agreement.  Upon reasonable request by Exactus
BioSolutions, for purposes of supporting the Development of a Product, Digital
Diagnostics shall provide Exactus BioSolutions with additional data, results and
other information with respect to the work performed by Digital Diagnostics in
the performance of the Development Program.  Any reports required under this
Section 3.7 may take the form of and be recorded in minutes of the JDC that will
contain copies of any slides relating to the results and presented to the JDC.
 
In addition, at  Exactus BioSolutions’ request Digital Diagnostics will transfer
(within thirty (30) days of such request) to  Exactus BioSolutions all data,
results, and information related to testing and studies of the Devices
(including analytical test results and non-clinical pharmacology and safety
data) in the possession of Digital Diagnostics to the extent such data, results
and/or information are necessary or reasonably useful for the continued
Development and Commercialization of Products, including any and all Information
directly relating to manufacturing methods (including related analytical
methods) of the Devices or Products.


3.7 Development Efforts.  Each Party shall use good faith Diligent Efforts to
perform the Development Program, including its responsibilities under the
Development Plan.  In accordance with Section 3.3(b), the timelines with respect
to the Initial Product Program (as set forth in the Initial Product Plan) shall
not be delayed except in the event of, and only to the extent reasonably
required to address, New Factors.
 
3.8 Materials Transfer.  In order to facilitate the Development Program, either
Party may provide to the other Party certain materials for use by the other
Party in furtherance of the Development Program and the Development and
Commercialization of Products.  All such materials shall be used by the
receiving Party in accordance with the terms and conditions of this Agreement
solely for purposes of performing its rights and obligations under this
Agreement, and the receiving Party shall not transfer such materials to any
Third Party unless expressly contemplated by this Agreement (including the
Development Plan) or upon the written consent of the supplying Party.  As set
forth in the Development Plan, each Party shall provide the other Party with
samples of Devices, Development and production reagents for Devices and
biological materials with respect to screening assays, and such other materials
as set forth in the Development Plan for use by the other Party in accordance
with the terms and conditions of this Agreement (including the Development
Plan).  Any materials provided by  Exactus BioSolutions to Digital Diagnostics
shall be used by Digital Diagnostics solely for purposes of conducting the
Development Program and will be returned to  Exactus BioSolutions (or destroyed
as may be requested by Exactus BioSolutions in writing) promptly following the
end of the Development Term or earlier upon request by  Exactus
BioSolutions.  All Information related to such Exactus BioSolutions materials
shall be Exactus BioSolutions Confidential Information.  All such Exactus
BioSolutions’ materials and Digital Diagnostics Materials must be used with
prudence and appropriate caution in any experimental work, since all of their
characteristics may not be known.
 
 
-13-

--------------------------------------------------------------------------------

 
 
If Digital Diagnostics develops any materials used in the Development Program,
upon request by Exactus BioSolutions, Digital Diagnostics shall transfer to
Exactus BioSolutions the materials and Information to enable  Exactus
BioSolutions to use such assays in support of Exactus Diagnostic’s internal
Development and development activities; provided that Exactus BioSolutions shall
not during the Development Term use such assays in support of any program for
the same indication as is being pursued for the Product.
 
At Exactus BioSolutions’ option, Digital Diagnostics agrees to deliver to
Exactus BioSolutions, at Exactus BioSolutions’ expense, or to dispose of
Development Program-specific animals in Digital Diagnostics’ possession
following completion of the Development Term or earlier termination of this
Agreement.  The Parties agree that if Digital Diagnostics wishes to retain any
such Development Program-specific reagents, Exactus BioSolutions will consider
reasonable offers from Digital Diagnostics to purchase such Development
Program-specific reagents from Exactus BioSolutions.
 
In addition, upon reasonable request by Exactus BioSolutions, Digital
Diagnostics shall provide to Exactus BioSolutions samples of any replicatable
Digital Diagnostics Materials that were previously transferred to Exactus
BioSolutions(but which are no longer available to Exactus BioSolutions), to the
extent that such Digital Diagnostics Materials are then available to Digital
Diagnostics.  In such event, Exactus BioSolutions shall reimburse Digital
Diagnostics for the out-of-pocket shipping costs with respect to such transfer.


3.9 Subcontracting.  Except as provided in the Development Plan or as may be
specifically permitted by the JDC, Digital Diagnostics shall not (sub) contract
any of the work for which it is responsible in the performance of the
Development Program.  In the case of any (sub)contracting of Development Program
activities by a Party to a Third Party, such Third Party must have entered into
a written agreement with such Party that includes terms and conditions
protecting and limiting use and disclosure of Confidential Information and
Know-How at least to the same extent as under this Agreement.  Each Party is
responsible for compliance by such Third Party with the applicable terms and
conditions of this Agreement in the same way and to the same extent as such
Party.
 
3.10 Development Responsibilities.  From and after the Effective Date, Exactus
BioSolutions shall assume sole responsibility for the Development of Products in
the Field in the Territory during the Term at its own cost and expense
(including responsibility for all funding, resourcing and decision-making,
subject to Sections 3.3 and 3.4), except with respect to the performance by
Digital Diagnostics of the Development Program activities assigned to Digital
Diagnostics pursuant to the Development Plan and as otherwise may be agreed upon
by the Parties in writing.  Exactus BioSolutions, by itself or through its
Affiliates, shall use Diligent Efforts to Develop a Product in the Field in
accordance with the Development Plan for the purpose of obtaining a Regulatory
Approval in each Major Market, provided that Exactus BioSolutions’ obligations
with respect to the conduct of the Initial Product Program and Initial Product
Plan shall be subject to Section 3.8.  For clarity, it is understood and
acknowledged that Diligent Efforts in the Development of Devices and Products
may include sequential implementation of Clinical Trials and/or intervals
between Clinical Trials for data interpretation and clinical program planning
and approval.
 
3.11 Development Plans.
 
(a) General.  The Development of Devices and Products in the Field by Exactus
BioSolutions, including its Affiliates, shall be conducted pursuant to a
development plan that shall include both (i) a pre-clinical/non-clinical
development plan that outlines any significant non-clinical studies to be
undertaken (including work under the Development Plan) and a clinical
development plan that outlines the significant Clinical Studies to be undertaken
to obtain Regulatory Approval for each Product in the Major Markets (the
“Development Plan”).  The Development Plan shall incorporate by reference the
Initial Product Plan, and the Initial Product Program activities shall be
governed by the Initial Product Plan.  The Development Plan shall provide an
overview of key activities projected for the Development of the applicable
Product in the Field in the Major Markets.  The initial outline for the
Development Plan (the “Initial Development Plan”) has been agreed to by the
Parties as of the Effective Date.  Additional Development Plans for other
Products shall be provided by Exactus BioSolutions to Digital Diagnostics
through the JDC within six (6) months following the approval by Exactus
BioSolutions (in accordance with Exactus BioSolutions’ usual procedures,
standards and criteria as applied to its other programs) of a lead Device for
full preclinical development.
 
(b) Updates to the Development Plan.  During the Term, Exactus BioSolutions
shall provide Digital Diagnostics (through the JDC if still constituted or, if
the JDC is not constituted, through the Alliance Managers) with semi-annual
updates to the Development Plan.  Such semi-annual updated Development Plan
shall take into account completion or cessation of Development activities or
commencement of new Development activities.  Any changes to the Development Plan
shall be governed by Sections 3.3 and 3.4.
 
(c) Decision-Making.  Except for the Development Plan (which is subject to
Sections 3.3 and 3.4), Exactus BioSolutions shall have final decision-making
authority with respect to all Development activities for Products in the Field
in the Territory, including the activities to be conducted, applicable protocols
and amendments thereto, the cessation or suspension of any study, updating the
Development Plan as set forth in this Section 3.13, and approving any updates or
amendments to the Development Plan.  Following the Development Term, the role of
the JDC with respect to all Development activities for Products shall be limited
to discussion and transfer of information in accordance with the roles assigned
to the JDC as set forth in Article 2.
 
 
-14-

--------------------------------------------------------------------------------

 
 
3.12 Technology Transfer to Exactus BioSolutions.  Without limiting the licenses
and other rights and obligations under this Agreement (including the rights
granted to Exactus BioSolutions under Article 7, and Digital Diagnostics’
obligation to transfer Digital Diagnostics Manufacturing Technology and
Manufacturing Technology Documentation under Article 6), Digital Diagnostics
shall, at no additional charge to Exactus BioSolutions, deliver, and cause its
Affiliates, to deliver, to Exactus BioSolutions within fifteen (15) days
following the Effective Date (and, thereafter during the Development Term, no
less frequently than on a quarterly basis and more frequently upon reasonable
request by Exactus BioSolutions) all data, information and reports in its
possession relating to Devices, tangible embodiments of Digital Diagnostics
Know-How which is reasonably necessary or useful for the Development,
manufacture, and/or Commercialization of Product (including, but not limited to,
preclinical and clinical data (including target specificity, pre-analytical
variables, analytical sensitivity and specificity and clinical study reports) in
hard copy and electronic form (if available)), assays, protocols, procedures,
reports, and Regulatory Materials; provided, however, Digital Diagnostics shall
have no obligation to deliver Digital Diagnostics Manufacturing Technology and
Manufacturing Technology Documentation except as set forth under Article 6.  In
addition, Digital Diagnostics shall promptly disclose to Exactus BioSolutions’
Patent Contact any new Digital Diagnostics inventions that embody Digital
Diagnostics Know-How or any new Digital Diagnostics Patents.  Digital
Diagnostics shall, upon reasonable request by Exactus BioSolutions, provide
Exactus BioSolutions with copies, and permit inspection by Exactus BioSolutions
of, its raw data and information for purposes of supporting or maintaining the
Regulatory Approval for Product.  In addition, Digital Diagnostics shall, at no
cost to Exactus BioSolutions, provide reasonable consultation and assistance for
the purpose of transferring to Exactus BioSolutions such Digital Diagnostics
Know-How to the extent reasonably necessary or useful for Exactus BioSolutions
to Develop and Commercialize Device or Product in the Field.
 
3.13 Development Report.  At each quarterly meeting of the JDC, Exactus
BioSolutions will provide to the JDC a summary and other information describing
Exactus BioSolutions’ activities related to its Development of Products, in
detail that is at least sufficient to establish that Exactus BioSolutions is
using Diligent Efforts to Develop Products as set forth in Section 3.12 (the
“Development Report”), provided, however, that Section 3.7 shall apply with
respect to the sharing of the results of work performed by a Party as part of
the Development Program (including the Initial Product Program).  The JDC will
summarize such information in the minutes of each meeting.  If the JDC is no
longer constituted, Exactus BioSolutions will provide the Development Report
directly to [Digital Diagnostics]’s Alliance Manager.
 
3.14 Standards of Conduct.  Exactus BioSolutions shall perform, and shall use
reasonable efforts to ensure that its Affiliates and Third Party contractors
perform, its Development activities with respect to the Products in good
scientific manner, and in compliance in all material respects with the
requirements of Applicable Law.
 
3.15 Use of Third Parties.  Exactus BioSolutions may retain Third Parties to
perform Development activities subject to the terms of this Agreement.  Any such
Third Parties performing Development activities hereunder shall be subject to
confidentiality and non-use obligations consistent with those set forth in this
Agreement.  Exactus BioSolutions shall remain responsible and liable for the
performance by its Affiliates or permitted Third Party contractors of those of
its obligations under this Agreement that it (sub)licenses or delegates to an
Affiliate or Third Party contractor.
 
3.16 Inspection of Digital Diagnostics Records.  Upon reasonable prior notice,
Digital Diagnostics shall permit an independent internationally recognized
certified public accounting firm (subject to obligations of confidentiality to
Digital Diagnostics), appointed by Exactus BioSolutions and reasonably
acceptable to Digital Diagnostics, to inspect the applicable records of Digital
Diagnostics to verify the Development Program Costs (including the level of FTE
effort); provided that such inspection shall not occur more often than once per
Calendar Year, unless a material error is discovered in such inspection in which
case Exactus BioSolutions shall have the right to conduct a more thorough and
more frequent inspection for such period.  Any inspection conducted under this
Section 3.18 shall be at the expense of Exactus BioSolutions.  Any overpayment
by Exactus BioSolutions to Digital Diagnostics shall be credited against future
amounts due by Exactus BioSolutions to Digital Diagnostics.  Any underpayment by
Exactus BioSolutions shall be paid in the next quarterly reimbursement to
Digital Diagnostics or within forty-five (45) days, whichever is later.
 
 
-15-

--------------------------------------------------------------------------------

 
 
4.
REGULATORY MATTERS

 
4.1 Regulatory Matters for Products.
 
(a) Regulatory Filings.  Exactus BioSolutions shall have sole responsibility for
preparing and submitting all Regulatory Materials for Products in the Field in
the Territory, including preparing, submitting and holding all IDEs and other
such regulatory filings applicable regulatory approvals, marketing applications
and correspondences  for Products; provided that Digital Diagnostics shall be
responsible at the direction of Exactus BioSolutions for preparing certain
subsections (including the Device Master File (DMF)) of the IDE and related
technical reports and other documentation in support of the IDE for Products in
the US and equivalent notifications to Notifying Bodies in the EU.  Digital
Diagnostics shall cooperate fully with Exactus BioSolutions and provide to
Exactus BioSolutions all Information Controlled by Digital Diagnostics, in each
case as may be reasonably requested by Exactus BioSolutions, in order to support
any Regulatory Materials for Products in the Field in the Territory and
interactions with any Regulatory Authority in connection with Development and/or
Regulatory Approval of Products.  To the extent that any Regulatory Materials
cannot be assigned to Exactus BioSolutions if requested by Exactus BioSolutions
as set forth in Section 4.1(b), Digital Diagnostics hereby grants to Exactus
BioSolutions the exclusive right to reference and use all such Regulatory
Materials (including any DMFs)) with respect to Product.
 
(b) Ownership of Regulatory Materials.  Exactus BioSolutions will own all
Regulatory Materials for Products and all such Regulatory Materials shall be
submitted in the name of Exactus BioSolutions (or its Affiliate as applicable).
 
(c) Decision-Making.  Except with respect to the Development Plan, which is
subject to Sections 3.3 and 3.4, Exactus BioSolutions shall have sole
decision-making authority with respect to regulatory matters with respect to
Products (including the content of any regulatory filing or dossier,
pharmacovigilance reporting, labeling, safety, and the decision to file or
withdraw any MAA or to cease or suspend any Clinical Study).
 
(d) Copies to Digital Diagnostics.  Exactus BioSolutions shall provide Digital
Diagnostics with copies of all sections of all Regulatory Materials for Products
for which Digital Diagnostics has assisted Exactus BioSolutions in drafting
(such as the DMF section of the IDE for Product), and copies of all material
communications to or from Regulatory Authorities to the extent related to such
sections, in each case as soon as practicable, but in any event, within twenty
(20) Business Days of filing or receipt by Exactus BioSolutions.  In addition,
Exactus BioSolutions shall provide Digital Diagnostics with a complete copy of
the IDE
 
(e)  for Product within twenty (20) Business Days of filing by Exactus
BioSolutions.
 
4.2 Notice of Regulatory Action.  If any Regulatory Authority takes or gives
notice of its intent to take any regulatory action with respect to any
Development Program activity of Digital Diagnostics, then Digital Diagnostics
shall promptly notify Exactus BioSolutions of such contact, inspection or notice
or action.  The JDC shall review and comment on any such responses to Regulatory
Authorities that pertain to the Devices and/or Products; provided that Exactus
BioSolutions shall have the final decision making authority with respect to such
responses to the extent relating to the Products.
 
4.3 Adverse Event Reporting.  As between the Parties and in accordance with
Section 4.4, Exactus BioSolutions shall be responsible for the timely reporting
to the appropriate Regulatory Authorities of all Adverse Events and any other
information concerning the safety of Products, in each case, in accordance with
Applicable Law of the relevant countries.
 
4.4 Safety Data Exchange Agreement.  Subject to the terms of this Agreement, and
no later than three (3) months prior to the initiation of the first Clinical
Study, Digital Diagnostics and Exactus BioSolutions (under the guidance of their
respective Product Safety Departments, or equivalent thereof) shall enter into a
written agreement setting forth the responsibilities of the Parties to protect
patients and promote their well-being in connection with the use of the Devices
and Products (the “Safety Data Exchange Agreement” or “SDEA”).  These
responsibilities shall include mutually acceptable guidelines and procedures for
the receipt, investigation, recordation, communication, and exchange (as between
the Parties) and regulatory submission of Adverse Event reports, reports of
exposure during pregnancy, and any other information concerning the safety of
any Device or Product.  Such guidelines and procedures shall be in accordance
with, and enable the Parties and their Affiliates to fulfill local and
international regulatory reporting obligations to Governmental
Authorities.  Furthermore, such agreed procedures shall be consistent with
relevant ICH guidelines, except where said guidelines may conflict with existing
local regulatory safety reporting requirements, in which case local reporting
requirements shall prevail.  Exactus BioSolutions shall have the right to make
the final decision with respect to any Adverse Event filing with a Regulatory
Authority with respect to such Product in the event of a dispute and where a
decision must be made in order to comply with applicable time filing
requirements.
 
 
-16-

--------------------------------------------------------------------------------

 
 
4.5 No Use of Debarred Person.  During the Term, each Party agrees that it will
not use any employee or consultant that is debarred by any Regulatory Authority
or, to the best of such Party’s knowledge, is the subject of debarment
proceedings by any Regulatory Authority.  If Digital Diagnostics learns that any
employee or consultant performing on its behalf under this Agreement has been
debarred by any Regulatory Authority, or has become the subject of debarment
proceedings by any Regulatory Authority, Digital Diagnostics will promptly
notify Exactus BioSolutions and will prohibit such employee or consultant from
performing on its behalf under this Agreement.
 
5.
COMMERCIALIZATION

 
5.1 Commercialization of Products. From and after the Effective Date, Exactus
BioSolutions shall have the sole right to Commercialize the Product in the Field
in the Territory during the Royalty Term at its cost and expense.  During the
Royalty Term, Exactus BioSolutions will use Diligent Efforts to Commercialize a
Product in each Major Market for which Exactus BioSolutions receives Regulatory
Approval for such Product.
 
5.2 Commercialization Report.  For each Calendar Year following Regulatory
Approval for a Product in a Major Market, Exactus BioSolutions shall provide to
Digital Diagnostics annually within sixty (60) days after the end of such
Calendar Year a written report that summarizes the Commercialization activities
performed by Exactus BioSolutions, and its Affiliates
 
5.3 Decision-Making Authority.  Exactus BioSolutions shall have the sole
decision-making authority for the operations and Commercialization strategies
and decisions, including funding and resourcing, related to the
Commercialization of Device and Products; provided that such decisions are not
inconsistent with the express terms and conditions of this Agreement, including
Exactus BioSolutions’ diligence obligations set forth in Section 5.1.
 
6.
MANUFACTURING

 
6.1 Overview.  In close collaboration with Exactus BioSolutions and under the
direction of Exactus BioSolutions and the JDC, Digital Diagnostics shall be
responsible for managing/overseeing the manufacture (including having a Third
Party manufacture on its behalf) of all Products manufactured at Tai Doc
(including all such manufacturing for use in Clinical Studies and for commercial
sale), including all activities related to developing the process, analytics,
quality management and formulation for the manufacture of clinical and
commercial quantities of Devices and/or Product, the production, manufacture,
processing, filling, finishing, packaging, labeling, inspection, receiving,
holding and shipping of Product, or any raw materials or packaging materials
with respect thereto, or any intermediate of any of the foregoing, including
process and cost optimization, process qualification and validation, commercial
manufacture, stability, in-process and release testing, quality assurance and
quality control.  The initial clinical supply of Product necessary for conduct
of a 510(k), PMA and/or CE-Mark enabling study described in the Initial Product
Plan will be provided by CMO under the terms and conditions of the CMO
Agreement.
 
6.2 Transfer of Manufacturing Technology.
 
(a) Upon request by Exactus BioSolutions, Digital Diagnostics shall provide or
facilitate the provision from a CMO to Exactus BioSolutions the Digital
Diagnostics Manufacturing Technology and Manufacturing Technology Documentation
to the extent requested for the purposes of preparing and supporting Regulatory
Materials for Product.  Digital Diagnostics will facilitate on-site access and
meetings. Inspections by Exactus BioSolutions at any CMO within fifteen (15)
days of a written request submitted by Exactus BioSolutions to Digital
Diagnostics. An initial meeting will take place within 45 (forty five) days of
the Agreement date at a mutually agreed to location. Digital Diagnostics will
arrange a face to face meeting with Exactus BioSolutions, Tai Doc to review all
aspects of the relationship and review all past and present plans for
manufacturing the Products.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b) Upon request by Exactus BioSolutions for purposes of establishing
manufacturing capability for Product, Digital Diagnostics shall transfer to
Exactus BioSolutions (or to a Third Party manufacturer designated by Exactus
BioSolutions in accordance with Section 6.4) the Digital Diagnostics
Manufacturing Technology, in order to enable Exactus BioSolutions (or its Third
Party manufacturer) to use the Digital Diagnostics or CMO Manufacturing
Technology for purposes of the manufacture of the Product and to replicate the
processes employed by or on behalf of Digital Diagnostics Such transfer shall
include a written description of such Digital Diagnostics Manufacturing
Technology (the “Manufacturing Technology Documentation”).  As applicable, if
requested by Exactus BioSolutions, Digital Diagnostics shall (and will use
Diligent Efforts to ensure that any Digital Diagnostics Third Party manufacturer
will) cooperate with and provide technical assistance (including on-site
assistance) and consultation as reasonably requested by Exactus BioSolutions in
connection with the transfer and the implementation of such Digital Diagnostics
Manufacturing Technology by Exactus BioSolutions or its Third Party
manufacturer, and to enable Exactus BioSolutions or its Third Party manufacturer
to use such Digital Diagnostics Manufacturing Technology to manufacture Devices
and/or Products and to obtain Regulatory Approval for (including the Product
Master File or other regulatory filings relating thereto) the process for the
manufacture of Devices and/or Products.  All such Manufacturing Technology
Documentation shall be in the English language, and in sufficient detail and
clarity for Exactus BioSolutions or its Third Party manufacturer to understand
and use the manufacturing processes disclosed thereunder.  If available in
electronic form, the Manufacturing Technology Documentation shall be provided in
electronic format.
 
6.3 Supply of Key Raw Materials. Upon request by Exactus BioSolutions, Digital
Diagnostics will cooperate with and assist Exactus BioSolutions with respect to
the supply to Exactus BioSolutions by Digital Diagnostics’ Third Party
manufacturers of any key raw materials for use in the manufacture of Product by
Exactus BioSolutions, including fibrin and collagen used in the manufacture of
Product (such key raw materials being the “Raw Materials”).  Upon request by
Exactus BioSolutions, Digital Diagnostics will use Diligent Efforts to obtain
from its Third Party manufacturers the supply of Raw Materials reasonably
requested by Exactus BioSolutions for use by Exactus BioSolutions in the
manufacture of Product prior to the initiation of a Clinical Study for Product,
provided that Exactus BioSolutions shall be responsible for reimbursing Digital
Diagnostics for its Third Party Costs incurred in connection with such supply of
such Raw Materials.  In the event of such supply of Raw Materials by Digital
Diagnostics to Exactus BioSolutions, the Parties shall enter into a separate
supply agreement for such supply.  In addition, upon Exactus BioSolutions’
request, the Parties will work together in good faith to facilitate providing
Exactus BioSolutions with an opportunity to obtain such supply of Raw Materials
directly from such Third Party manufacturers of Digital Diagnostics (rather than
through Digital Diagnostics under Digital Diagnostics’ agreement with such Third
Party manufacturers).
 
6.4 Third Party Manufacturing.  Exactus BioSolutions may exercise any of its
manufacturing rights with respect to Products through one or more Third Party
manufacturers, provided that the Third Party manufacturer undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information of
Digital Diagnostics(including Digital Diagnostics Know-How received by such
Third Party manufacturer under Section 6.2 above) that are substantially the
same as (although may be shorter in duration than, provided that such duration
shall not be less than five (5) years from the effective date of the written
obligation) those undertaken by the Parties pursuant to Article 12 hereof.
 
6.5 Transfer of Digital Diagnostics inventory of Devices and Products. Upon
request by Exactus BioSolutions, Digital Diagnostics shall transfer to Exactus
BioSolutions, and shall cause its Third Party manufacturers to transfer to
Exactus BioSolutions, Digital Diagnostics’ inventory of Devices and Products
(the “Existing Supply”), provided that Digital Diagnostics shall retain that
portion of the Existing Supply required by Digital Diagnostics to fulfill its
responsibilities under the Development Plan.  The Existing Supply transferred to
Exactus BioSolutions hereunder will be used by Exactus BioSolutions solely for
the purposes of this Agreement.  Exactus BioSolutions shall reimburse Digital
Diagnostics for the reasonable documented out-of-pocket costs incurred by
Digital Diagnostics with respect to the shipping of such Existing Supply to
Exactus BioSolutions.
 
6.6 Improvements in the Manufacture of Products. During the Term, Digital
Diagnostics shall disclose to Exactus BioSolutions (through the JDC if still
constituted or, if the JDC is not constituted, through the Alliance Managers)
any improvements made or developed with respect to the Products.  Upon request
by Exactus BioSolutions, Digital Diagnostics will provide Exactus BioSolutions
with the Digital Diagnostics Know-How and/or Digital Diagnostics Materials in
Digital Diagnostics’ or its Affiliate’s possession and Control that are
necessary or reasonably useful for Exactus BioSolutions or its Third Party
manufacturer to use such Improvements in the manufacture of Devices.
 
6.7 Assignment of CMO Agreement.  Concurrently with the execution of this
Agreement, and subject to the approval of CMO, Digital Diagnostics shall assign
the CMO Agreement to Exactus BioSolutions.  At the direction of Exactus
BioSolutions and as requested by Exactus BioSolutions, Digital Diagnostics shall
continue to provide the necessary oversight and support on behalf of Exactus
BioSolutions with respect to the Product manufacturing campaigns that are
initiated under the CMO Agreement, including the clinical supply of Product for
conduct of the Clinical Study described in the Initial Product Plan and the
Secondary Product Plan.  Digital Diagnostics shall cooperate with Exactus
BioSolutions in providing the necessary technical information and assistance (in
accordance with Section 6.2) to ensure a smooth uninterrupted transition of
responsibility for such manufacturing under the CMO Agreement from Digital
Diagnostics to Exactus BioSolutions.
 
 
-18-

--------------------------------------------------------------------------------

 
 
7.
GRANT OF RIGHTS AND LICENSES

 
7.1 License to Exactus BioSolutions.
 
(a) Subject to the terms and conditions of this Agreement, Digital Diagnostics
hereby grants to Exactus BioSolutions an exclusive license, with the right to
grant sublicenses as provided in Section 7.2, under the Product Specific Patents
to develop, make, have made, use, sell, offer for sale, export and import
(including the exclusive right to develop, have developed, commercialize and
have commercialized) Products in the Territory; provided that Exactus
BioSolutions covenants to Digital Diagnostics that Exactus BioSolutions, and its
Affiliates, shall only practice under such exclusive license in the
Field.  Accordingly, Exactus BioSolutions covenants to Digital Diagnostics that
Exactus BioSolutions, and its Affiliates, shall not practice under such
exclusive license outside the Field.
 
7.2 First Right of Option by Exactus BioSolutions. Exactus BioSolutions shall
have the Right of First Offer to license Product Specific Patents in countries
outside the Territory.
 
7.3 Sublicensing by Exactus BioSolutions. Exactus BioSolutions may sublicense
any of the rights granted hereunder; provided that at any time Exactus
BioSolutions shall have the right to sublicense any of the license rights
granted to it under this Agreement (i) to a Third Party contract manufacturer
its rights to make or have made Device and Product in the Field in the
Territory, (ii) to a Third Party for the limited purpose of conducting one or
more (but not all) aspects of the Development contemplated by this Agreement,
(iii) to a Third Party so long as such rights are limited to the Field in the
Territory or (iv) to an Affiliate.  Following the completion of the first
Clinical Study, Exactus BioSolutions shall have the right to sublicense any or
all of the rights granted hereunder.  Promptly following the execution of each
sublicense as provided in this Section 7.2, Exactus BioSolutions shall provide
Digital Diagnostics a copy of such sublicense agreement; provided that the
financial terms of any such sublicense agreement may be redacted.  For clarity,
prior to completion of the first Clinical Study, Exactus BioSolutions may not
sublicense any or all of its commercial rights in a Major Market (except as set
forth in subsections (a) or (b) above) nor may it sublicense all of its rights
under this Agreement without the prior written consent of Digital Diagnostics,
which will not be unreasonably withheld.
 
7.4 Limited Grant Back to Digital Diagnostics.  Subject to the terms and
conditions of this Agreement, Exactus BioSolutions hereby grants back to Digital
Diagnostics a non-exclusive, non-sublicensable, royalty-free license in the
Territory under the Digital Diagnostics Technology licensed pursuant to Section
7.1 solely to conduct the Development Program and not for any other purpose.
 
7.5 No Other Rights.  Except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by a Party to the
other Party.  All rights with respect to Information, Patent or other
intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.
 
7.6 Public Domain Information.  Nothing in this Agreement shall prevent Exactus
BioSolutions or its Affiliates from using for any purpose any Know-How or other
Confidential Information that is in the public domain.
 
7.7 Effect of Change of Control of Exactus BioSolutions.  If Exactus
BioSolutions or any of its Affiliates merges or consolidates with, is otherwise
acquired by, or acquires, a Third Party (including through a Change of Control
Transaction), the license rights granted by Digital Diagnostics to Exactus
BioSolutions under Section 7.1 shall apply to or extend to any Products that are
controlled, as of the effective date of such change of control, by the Third
Party that merges or consolidates with, or is acquired by, or acquires, Exactus
BioSolutions.
 
7.8 Certain Rights and Obligations Under the Existing License
Agreements.  Notwithstanding any other provision of this Agreement, the
following provisions shall apply.
 
(a) Without limiting any other right or remedy of Exactus BioSolutions under
this Agreement and in order to prevent, ameliorate, mitigate or cure a breach of
any of the Existing License Agreements, in the event that Digital Diagnostics
fails to perform any of its obligations under any of such Existing License
Agreements (except to the extent that a breach by Exactus BioSolutions of its
obligations under this Agreement or any other act or omission by Exactus
BioSolutions prevents such performance by Digital Diagnostics), which failure is
not cured within thirty (30) days after written notice from Exactus
BioSolutions, Exactus BioSolutions may perform such obligation on behalf of
Digital Diagnostics, at Digital Diagnostics’ expense, and Digital Diagnostics
shall reimburse Exactus BioSolutions for its costs (including both its
out-of-pocket costs and internal costs) in connection with such
performance.  This Agreement sets forth the obligations of the Parties inter se,
and nothing in this Agreement (including any standard of effort set forth
herein) shall limit or modify the obligations of Digital Diagnostics under the
Existing License Agreements.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(b) To the extent that Digital Diagnostics is permitted to assert against an
Existing Third Party a claim on behalf of Exactus BioSolutions (as Digital
Diagnostics) for specific performance of any covenant of an Existing Third Party
contained in the applicable Existing License Agreement, Digital Diagnostics
shall use reasonable efforts to cooperate with Exactus BioSolutions (at Exactus
BioSolutions’ expense) to permit Exactus BioSolutions to assert such claim or
request for specific performance by such Existing Third Party Digital
Diagnostics, including, if necessary, allowing Exactus BioSolutions to bring
such claim in the name of Digital Diagnostics; provided that Exactus
BioSolutions shall give Digital Diagnostics written notice of any proposed
settlement with such Existing Third Party and a reasonable opportunity to review
and comment on such proposed settlement, and Exactus BioSolutions shall not
enter into any settlement with such Existing Third Party that could reasonably
be viewed as materially adversely affecting the rights of Digital Diagnostics
hereunder or under the applicable Existing License Agreement, without Digital
Diagnostics’ prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned).
 
(c) Whenever Digital Diagnostics provides any report, notice or other
communication to an Existing Third Party relating to Products and/or this
Agreement (or otherwise relating to or impacting the rights sublicensed to
Exactus BioSolutions under this Agreement) in compliance with any of the
obligations under the Existing License Agreements, Digital Diagnostics shall
provide a copy of such report or notice to Exactus BioSolutions at least ten
(10) days prior to the time such report, notice or communication is provided to
such Existing Third Party or, if it is impracticable to provide such copy at
least ten (10) days ahead of time, Digital Diagnostics shall provide such copy
to Exactus BioSolutions as early as practicable prior to the provision thereof
to such Existing Third Party.
 
(d) Whenever Digital Diagnostics receives any report, notice or other
communication relating to Products and/or this Agreement (or otherwise relating
to or impacting the rights sublicensed to Exactus BioSolutions under this
Agreement) from an Existing Third Party with respect to the applicable Existing
License Agreement (including any notice with respect to any default, breach or
termination of the Existing License Agreement), Digital Diagnostics shall
promptly provide a copy of such report, notice or other communication to Exactus
BioSolutions.
 
(e) Digital Diagnostics shall, if reasonably requested by Exactus BioSolutions,
take commercially reasonable efforts to exercise any of Digital Diagnostics’
rights, or to enforce any material obligation of an Existing Third Party, at
Digital Diagnostics’ expense, under the applicable Existing License Agreement,
in each case as it relates to a Device and/or Product.
 
(f) Digital Diagnostics shall not agree nor consent to any amendment, supplement
or other modification to the Existing License Agreement, or exercise any other
right or consent thereunder, in each case in a manner that could reasonably be
viewed as materially adversely affecting the rights sublicensed to Exactus
BioSolutions under this Agreement, without Exactus BioSolutions’ prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned).
 
(g) Digital Diagnostics shall not terminate, and shall not take or fail to take
any action that would permit the Existing Third Party to terminate, any Existing
License Agreement (either unilaterally or by mutual agreement with the
applicable Existing Third Party Digital Diagnostics), or any right thereunder,
without the prior written consent of Exactus BioSolutions, which consent may be
given or withheld in Exactus BioSolutions’ sole discretion, in each case as it
relates to or impacts the rights sublicensed to Exactus BioSolutions under this
Agreement.
 
(h) Except to the extent permitted under Section 17.8, Digital Diagnostics shall
not during the Term grant any Lien (or permit any Lien to attach) with respect
to this Agreement or any of the Product Specific Patent Rights.  For sake of
clarity, any breach of this sub-Section by Digital Diagnostics that is not cured
within ten (10) Business Days after written notice thereof shall be deemed a
material breach of this Agreement.
 
7.9 Security Interest in US Product Specific Patents
 
(a) Subject to Section 7.9(g), Digital Diagnostics hereby grants to Exactus
BioSolutions a first priority security interest and lien in and to each US
Product Specific Patent (the “Digital Diagnostics Collateral”) to secure the
Digital Diagnostics Obligations.  Digital Diagnostics hereby authorizes Exactus
BioSolutions to file financing statements, amendments, applications for
registration, or other forms under the Uniform Commercial Code (“UCC”) or other
Applicable Law describing the Digital Diagnostics Collateral and Exactus
BioSolutions’ security interest and lien therein and thereto.  Exactus
BioSolutions shall be responsible at its sole expense for perfecting such
security interest and lien and Digital Diagnostics shall reasonably cooperate,
at Exactus BioSolutions’ expense, with Exactus BioSolutions’ efforts to do so.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(b) “Digital Diagnostics Obligations” shall mean any obligations of Digital
Diagnostics pursuant to Section 11.1 and this Section 7.9.  The occurrence of
any of the following will be a “Digital Diagnostics Event of Default”: (i) any
material default by Digital Diagnostics of any Digital Diagnostics Obligations,
but subject to the cure period in Section 13.3 and the dispute resolution
process in Article 16, or (ii) the occurrence of an Insolvency Event.
 
(c) Upon the occurrence of any Digital Diagnostics Event of Default and during
any continuance thereof, Exactus BioSolutions will have, in addition to all of
the rights and remedies at law or in equity, the remedies of a secured party
under the applicable UCC or other Applicable Law with respect to the Digital
Diagnostics Collateral.  Without limiting the generality of the foregoing, upon
the occurrence of any Digital Diagnostics Event of Default and during any
continuance thereof, Exactus BioSolutions is specifically entitled, at its
option, to foreclose upon, possess, retain, and own all right, title and
interest in and with respect to all or any portion of the Digital Diagnostics
Collateral.  Digital Diagnostics acknowledges that Exactus BioSolutions’ giving
ten (10) calendar days’ notice is reasonable in any circumstances where Exactus
BioSolutions may be required by law to give Digital Diagnostics notice of any
exercise of remedies with respect to the Digital Diagnostics Collateral pursuant
to this Section 7.9.  All the rights, privileges, powers and remedies of Exactus
BioSolutions are cumulative.
 
(d) Subject to Section 7.9(e), Digital Diagnostics will not allow or grant any
lien, claim, security interest, encumbrance or other restriction on the Digital
Diagnostics Collateral other than that created by this Agreement. In addition,
Digital Diagnostics shall not sell, assign or otherwise dispose of any of the
Digital Diagnostics Collateral other than to (i) an Affiliate of [Digital
Diagnostics], (ii) a Third Party successor or purchaser of all or substantially
all of the business or assets of [Digital Diagnostics], whether in a merger,
sale of stock, sale of assets or other transaction or (iii) a permitted assignee
of this Agreement pursuant to Section 17.8; in each case only if such sale,
assignment or other disposition is made expressly subject to Exactus
BioSolutions’ lien on the Digital Diagnostics Collateral and Exactus
BioSolutions’ other rights hereunder and does not limit the other terms and
conditions of this Agreement.
 
(e) Notwithstanding Section 7.9(d), Digital Diagnostics, with the prior written
approval of Exactus BioSolutions,  may grant junior security interest(s) in the
Digital Diagnostics Collateral in connection with the issuance to Digital
Diagnostics of one or more loans in an aggregate amount not to exceed
$50,000,000, provided that any such junior lien and any obligations secured
thereby must be expressly subordinated to Exactus BioSolutions’ lien and the
Digital Diagnostics Obligations pursuant to an intercreditor and subordination
agreement between Exactus BioSolutions and the holder(s) of such junior security
interest(s) that is in form and substance reasonably acceptable to Exactus
BioSolutions.  Any such junior security interest shall be subject to and shall
not limit the other terms and conditions of this Agreement.
 
(f) The security interest granted pursuant to this Section 7.9, and any
assignment of US Product Specific Patents to Exactus BioSolutions upon the
exercise of its remedies hereunder, shall in no way alter Exactus BioSolutions’
royalty obligations with respect to such US Product Specific Patents, which
shall remain Digital Diagnostics Patents, as set forth in this Agreement.
 
(g) Lien Termination.  Exactus BioSolutions’ security interest in the Digital
Diagnostics Collateral shall automatically terminate upon the first to occur of
the following: (i) termination of this Agreement or (ii) the end of the second
consecutive fiscal year during which Digital Diagnostics and its Affiliates have
recorded positive combined commercial operating profits based upon recurring
sources of revenue.  Exactus BioSolutions appoints Digital Diagnostics as its
attorney in fact solely to record the release and termination of such security
interest in accordance with this Agreement, and authorizes Digital Diagnostics
to make such recordation.  Exactus BioSolutions’ foregoing appointment as
attorney in fact, coupled with an interest, is irrevocable.  Exactus
BioSolutions shall promptly sign all documents reasonably necessary or useful to
document that Exactus BioSolutions no longer has any security interest in the
Digital Diagnostics Collateral, shall cooperate with Digital Diagnostics to
record the release and termination of such security interests, and shall
reimburse Digital Diagnostics for all expenses incurred by Digital Diagnostics
in connection with this Section 7.9(g).
 
8.
PAYMENTS

 
8.1 Upfront Payment.  In consideration for the licenses granted by Digital
Diagnostics to Exactus BioSolutions hereunder and Digital Diagnostics’
obligations hereunder to provide technology transfer to Exactus BioSolutions and
certain Development expenses incurred by Digital Diagnostics prior to the
Effective Date, Exactus BioSolutions shall pay Digital Diagnostics a signing
payment of   *   in cash.   *   are due within seven business days of the
Effective Date and a minimum    *   . The remaining amount of up front payment,
up to    *    are due upon closing of financing by Exactus BioSolutions
of    *   of the Effective Date of this Agreement, whichever comes
first.    Such payment shall be non-creditable and nonrefundable.
 
 
-21-

--------------------------------------------------------------------------------

 
 
8.2 Development Milestone Payments for Products.
 
(a) Exactus BioSolutions shall pay to Digital Diagnostics the milestone payments
set forth below within    *    days after the first achievement of the specified
milestone event by Exactus BioSolutions, or its Affiliates for each Product in
the Field. Such payments shall be non-creditable (except as set forth in Section
8.2(b) below) and nonrefundable.  Exactus BioSolutions shall provide written
notice to Digital Diagnostics within ten (10) Business Days after the first
achievement of the specified milestone event by Exactus BioSolutions or its
Affiliates.
 
Milestones
 
1.  
   *    for the first regulatory clearance or approval (510(k), PMA or CE-Mark)
of the FibriLyzer.

 
i.  
A maximum of    *   in stock priced at the Volume Weighted Average Price ,  at
the Company’s discretion

ii.  
Additionally a one-time payment of up to    *   may be made subject to
demonstration of Digital Diagnostics providing evidence of significant cost
savings in manufacturing of Product.  Up to    *   will be paid subsequent to
documented cost savings of at    *    for the manufacture of Product by TaiDoc
based on a TaiDoc Quotation for manufacturing of Product during
the    *   months of commercial sales. To be clear,   *    of any documented
cost savings up to    *   generated through the efforts of Digital Diagnostics
will be paid up to    *   .



 
2.  
   *   for the first regulatory clearance or approval (510(k), PMA or CE-Mark)
of the MatriLyzer.

 
The above milestone payment amounts are non-creditable and nonrefundable, and
payable only once, within forty-five (45) days following the corresponding
regulatory approval such that the maximum amount payable under this Section 8.2
is    *   .  The payments payable by Exactus BioSolutions to Digital Diagnostics
under this Section 8.3 shall be paid within forty-five (45) days following the
end of the applicable Calendar Year.
 


8.3 Sales Milestone Payments.  The sales milestone payments indicated below
shall be payable by Exactus BioSolutions to Digital Diagnostics when the
aggregate, combined annual Net Sales in a Calendar Year for any Product in the
Territory by Exactus BioSolutions, its Affiliates and Sub Exactus BioSolutions
for a given Calendar Year period first reach or exceed the Net Sales threshold
amounts set forth below, provided that each of the indicated sales milestone
payments will be made in 3 equal annual installments in each Calendar Year after
the Net Sales threshold amount triggering the milestone payment is first reached
or exceeded, but only in those Calendar Years where such Net Sales threshold
amount continues to be met or exceeded.
 
1.  
   *   in cash and/or stock on aggregate net sales of    *    (all territories)
of FibriLyzer and FibriChip Product.  A maximum of    *    paid in stock priced
at the Volume Weighted Average Price at the company’s discretion

 
2.  
   *   cash and/or stock on aggregate net sales of    *   (all Territories) of
FibriLyzer and FibriChip Product.  A maximum of    *    paid in stock priced at
the Volume Weighted Average Price at the company’s discretion

 
3.  
   *    cash and/or stock on aggregate net sales of    *    (all Territories) of
FibriLyzer and FibriChip Product.  A maximum of    *    paid in stock  priced at
the Volume Weighted Average Price at the company’s discretion

 
4.  
   *    cash and/or stock on aggregate net sales of    *   (all territories) of
FibriLyzer and FibriChip Product.  A maximum of    *    paid in stock priced at
the Volume Weighted Average Price at the company’s discretion.

 
 
Exactus BioSolutions will use Diligent Efforts  to achieve the above milestones
by the end of calendar year    *   .

 
5.  
   *   cash and/or stock on aggregate net sales of    *    of FibriLyzer and
FibriChip Product. A maximum of    *    paid in stock priced at the Volume
Weighted Average Price at the company’s discretion

 
6.  
   *    in cash and/or stock on aggregate net sales of    *   (all territories)
of MatriLyzer and MatriChip Product.  A maximum of    *    paid in stock priced
at the Volume Weighted Average Price at the company’s discretion

 
 
-22-

--------------------------------------------------------------------------------

 
 
7.  
   *    cash and/or stock on aggregate net sales of    *   (all Territories)
MatriLyzer and MatriChip Product.  A maximum of    *    paid in stock priced at
the Volume Weighted Average Price at the company’s discretion

 
8.  
   *   cash and/or stock on aggregate net sales of    *   (all Territories)
MatriLyzer and MatriChip Product.  A maximum of    *    paid in stock priced at
the Volume Weighted Average Price at the company’s discretion

 
The above milestone payment amounts are non-creditable and nonrefundable, and
payable only once, such that the maximum amount payable under this Section 8.3
is    *   .  The payments payable by Exactus BioSolutions to Digital Diagnostics
under this Section 8.3 shall be paid within forty-five (45) days following the
end of the applicable Calendar Year.
 
9.  Additional Payment to Digital Diagnostic
 
1. Exactus BioSolutions agrees to pay Digital Diagnostics a quarterly payment
equal to    *    of the contracted and acquisition price of all materials from
TaiDoc.  Such payment shall continue for a period not to exceed 5 years or any
patent expiration of licensed patents, whichever occurs first.
 
Exactus Diagnostics will pay a one-time payment of up to    *    for documented
legal expenses incurred by Digital Diagnostics in support of patent prosecution.
Payment to made within 15 days of receipt of original invoices from Digital
Diagnostics.
 
8.4 Royalty Payments to Digital Diagnostics.
 
(a) General.  Subject to the other provisions of this Article 8 and other
provisions of this Agreement, in consideration of the licenses granted by
Digital Diagnostics to Exactus BioSolutions hereunder to the Digital Diagnostics
Technology, Exactus BioSolutions shall pay to Digital Diagnostics royalties
based on the Net Sales of Products during the applicable Royalty Term for such
Product.  The royalty payable with respect to Products shall be based on the
level of aggregate annual Net Sales of such Products in the Territory in a given
Calendar Year period by Exactus BioSolutions and its Affiliates.  Royalties
shall be calculated by multiplying the applicable royalty rate by the
corresponding amount of the portion of Net Sales of the applicable Product
within each of the Net Sales tiers during such Calendar Year as set forth below.
 
(b) Royalty on Products.  Exactus BioSolutions-will pay to Digital Diagnostics a
royalty of    *    on Net Sales of Products, on a Product-by-Product basis, by
Exactus BioSolutions, its Affiliates in the Territory based on the Net Sales
(the “Base Royalty Rate”) (subject to any offsets or reductions set forth below
in this Section 8.4).
 
(c) 2. Guaranteed “Floor” Royalty. Beginning    *    months from the first FDA
clearance of the Product, regardless of sales levels achieved, Exactus
BioSolutions will guarantee an    *    "floor" royalty    *   payment on the
equivalent of    *   payable according to contractual mandated terms. Current
forecasted sales of the Product of year one is    *    ; this number can be
adjusted in the case of material changes in market conditions for Product.
 
(c) Third Party Payments.
(i) Digital Diagnostics shall bear all Third Party license payments, milestones,
royalties and other payments owed with respect to a Device and/or Product
involving intellectual property (including Patents) that: (A) is licensed or
otherwise acquired by Digital Diagnostics as of the Effective Date (including,
any payment obligations of Digital Diagnostics under the Existing License
Agreements) or thereafter during the Term and/or (B) is intellectual property
that Digital Diagnostics received written notice of potential infringement from
a Third Party prior to the Effective Date and did not disclose same to Exactus
BioSolutions in writing prior to the Effective Date.
 
(ii) Subject to Section 8.4(c)(i) and Section 9.8, if Exactus BioSolutions, has
to obtain a license from any Third Party under any Necessary Third Party Patent
in order to Develop, manufacture or Commercialize any Product, Exactus
Diagnostic’s royalty obligations set forth above shall be reduced by    *    of
the amount of the payments made by Exactus BioSolutions to such Third Party on
account of such license, provided that the royalties paid shall not be reduced
in any such event below    *    of the amount that would otherwise be due
pursuant to Section 8.4(b) with respect to any calendar quarter.  If, but for
the proviso in the preceding sentence, the deduction under this Section
8.4(c)(ii) would have reduced a royalty payment made by Exactus BioSolutions by
more than    *    then the amount of such deduction that exceeds    *    will be
carried over to subsequent royalty payments until the full amount that Exactus
BioSolutions would have been entitled to deduct (absent the above limitation) is
deducted.  “Necessary Third Party Patent” means a Third Party Patent that Covers
(i) the applicable Device as a composition of matter, or (ii) the method of use
for the applicable Product for which Regulatory Approval has been obtained
 
 
-23-

--------------------------------------------------------------------------------

 
 
(d) Royalty Term.  Royalties payable by Exactus BioSolutions to Digital
Diagnostics under Section 8.4 shall be paid on a Product-by-Product and
country-by-country basis until the later of (i) ten (10) years after First
Commercial Sale of the applicable Product in such country, and (ii) expiration
in such country of the last Valid Claim of the last to expire Digital
Diagnostics Patent that would be infringed by the sale of such Product in such
country absent a license with respect to such Digital Diagnostics Patent under
this Agreement (the “Initial Royalty Term”).  “Royalty Term” means, with respect
to a particular country and Product, the period of the Initial Royalty Term and
continuing for a period of two (2) additional years following the end of the
Initial Royalty Term.  Upon the expiration of the Royalty Term with respect to a
Product in a country, Exactus BioSolutions shall have a fully-paid-up perpetual
license under Section 7.1 for the making, using, selling, offering for sale and
importing of such Product in such country.
 
8.5 Offset for Payments to Existing Third Party Digital Diagnostics.   In the
event that Exactus BioSolutions pays or is required to pay any royalties,
milestones or other payments to any Existing Third Party Licensor (a) with
respect to any Device or Product that Digital Diagnostics would otherwise be
required to pay under the corresponding Existing License Agreement, or (b)
following the termination of the corresponding Existing License Agreement in
connection with obtaining rights to Digital Diagnostics Technology directly from
the corresponding Existing Third Party Licensor that were sublicensed to Exactus
BioSolutions hereunder prior to such termination, then, notwithstanding anything
in this Agreement to the contrary, Exactus BioSolutions may deduct from any
payment owed to Digital Diagnostics hereunder, after all other applicable
reductions, any such payment made by Exactus BioSolutions to such Existing Third
Party  Licensor.
 
8.6 Royalty Payments and Reports.  All amounts payable to Digital Diagnostics
pursuant to Section 8.4 shall be paid in Dollars within forty five (45) days
after the end of the calendar quarter in which the applicable Net Sales were
recorded.  Each payment of royalties shall be accompanied by a royalty report
providing a statement, on a Product-by-Product and country-by-country basis, of:
(a) the amount of Net Sales of Products in the Territory during the applicable
calendar quarter, (b) a calculation of the amount of royalty payment due in
Dollars on such Net Sales for such calendar quarter, and (c) the amount of
withholding taxes, if any, required by Applicable Law to be deducted with
respect to such royalties, provided that such royalty report for the last
calendar quarter for each Calendar Year shall in addition provide a statement,
on a Product-by-Product and country-by-country basis, of the gross sales amount
of Product in the Major Market countries during such Calendar Year and a
reasonably detailed summary of permitted deductions actually taken in accordance
with the Net Sales definition for such Calendar Year..
 
8.7 Payment Method.  All payments due under this Agreement to Digital
Diagnostics shall be made by bank wire transfer in immediately available funds
to an account designated by Digital Diagnostics.  All payments hereunder shall
be made in Dollars.
 
8.8 Taxes.             Digital Diagnostics will pay any and all taxes levied on
account of all payments it receives under this Agreement.  If laws or
regulations require that taxes be withheld with respect to any royalty payments
by Exactus BioSolutions to Digital Diagnostics under this Agreement, Exactus
BioSolutions will: (i) deduct those taxes from the remittable payment, (ii) pay
the taxes to the proper taxing authority, and (iii) send evidence of the
obligation together with proof of tax payment to Digital Diagnostics on a timely
basis following that tax payment.  Each Party agrees to cooperate with the other
Party in claiming refunds or exemptions from such deductions or withholdings
under any relevant agreement or treaty which is in effect.  The Parties shall
discuss applicable mechanisms for minimizing such taxes to the extent possible
in compliance with Applicable Law.  In addition, the Parties shall cooperate in
accordance with Applicable Law to minimize indirect taxes (such as value added
tax, sales tax, consumption tax and other similar taxes) in connection with this
Agreement.
 
8.9 Foreign Exchange.  Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with Exactus BioSolutions’
normal practices used to prepare its audited financial statements for internal
and external reporting purposes.
 
8.10 Records.  Exactus BioSolutions shall keep, and shall cause its Affiliates a
to keep, complete, true and accurate books of accounts and records, including
gross sales and any deductions thereto in connection with calculation of Net
Sales, sufficient to determine and establish the amounts payable incurred under
this Agreement, and compliance with the other terms and conditions of this
Agreement.  Such books and records shall be kept reasonably accessible and shall
be made available for inspection for a three (3) year period in accordance with
Section 8.12 below.
 
 
-24-

--------------------------------------------------------------------------------

 
 
8.11 Inspection of Exactus BioSolutions Records.  Upon reasonable prior notice,
Exactus BioSolutions shall permit an independent nationally recognized certified
public accounting firm (subject to obligations of confidentiality to Exactus
BioSolutions), appointed by Digital Diagnostics and reasonably acceptable to
Exactus BioSolutions, to inspect the audited financial records of Exactus
BioSolutions to the extent relating to payments to [Digital Diagnostics];
provided that such inspection shall not occur more often than once per Calendar
Year, unless a material error is discovered in such inspection in which case
Digital Diagnostics shall have the right to conduct a more thorough inspection
for such period.  If Digital Diagnostics, after inspecting the audited financial
records of Exactus BioSolutions discovers material errors, then Exactus
BioSolutions shall permit an independent nationally recognized certified public
accounting firm (subject to obligations of confidentiality to Exactus
BioSolutions), appointed by Digital Diagnostics and reasonably acceptable to the
Exactus BioSolutions, to inspect the books and records described in Section
8.11; provided that such inspection shall not occur more often than once per
Calendar Year, unless a material error is discovered in such inspection in which
case Digital Diagnostics shall have the right to conduct an additional audit for
such period.  Any inspection conducted under this Section 8.12 shall be at the
expense of Digital Diagnostics, unless such inspection reveals any underpayment
of the royalties due hereunder for the audited period by at least    *    in
which case the full costs of such inspection for such period shall be borne by
Exactus BioSolutions.  Any underpayment shall be paid by Exactus BioSolutions to
Digital Diagnostics within forty-five (45) days with interest on the
underpayment at the rate specified in Section 8.13 from the date such payment
was originally due, and any overpayment shall be credited against future amounts
due by Exactus BioSolutions to Digital Diagnostics.
 
8.12 Late Payments. Any payments or portions thereof due hereunder that are not
paid on the date such payments are due under this Agreement shall bear interest
at a rate equal to the lesser of: (a) three (3) percentage points above the
prime rate as published by Citibank, N.A., New York, New York, or any successor
thereto, at 12:01 a.m. on the first day of each calendar quarter in which such
payments are overdue or (b) the maximum rate permitted by Applicable Law; in
each case calculated on the number of days such payment is delinquent., .
 
8.13 Payments to or Reports by Affiliates.  Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated in writing by that Party as the appropriate recipient or reporting
entity.
 
9.
PATENT PROSECUTION AND ENFORCEMENT

 
9.1 Ownership of Information and Inventions.  Subject to Section 7.8 and 7.9,
each Party will own all inventions (and Patents that claim such inventions)
solely invented by or on behalf of it and/or its Affiliates and/or their
respective employees, agents and independent contractors in the course of
conducting its activities under this Agreement (collectively, “Sole
Inventions”).  All inventions invented jointly by employees, Affiliates, agents,
or independent contractors of each Party in the course of conducting its
activities under this Agreement (collectively, “Joint Inventions”) and Joint
Patents will be owned jointly by the Parties.  Subject to a Party’s obligations
under applicable terms of this Agreement (e.g., licenses granted hereunder,
confidentiality obligations, etc.) with respect to same, any Information
generated during or resulting from a Party’s activities under this Agreement may
be used by such Party for any purpose.  This Agreement will be understood to be
a joint Development agreement under 35 U.S.C. §103(c) (3) entered into for the
purpose of identifying and developing Devices and Products under the terms set
forth herein.
 
9.2 Prosecution of Product Specific Patents.
 
(a) Exactus BioSolutions will have the first right, but not the obligation, to
draft, file, prosecute and maintain (including any oppositions, interferences,
reissue proceedings, reexaminations and post-grant proceedings) in all
jurisdictions in the Territory the Product Specific Patents (such activities
with respect to Patents being the “Prosecution”, with the term “Prosecute”
having the corresponding meaning).  Such Prosecution of the Product Specific
Patents shall be handled by outside counsel mutually agreed upon by the Parties
that will jointly represent the Parties (the “Patent Firm”).  Subject to Section
9.2(b) and (c), Exactus BioSolutions shall bear one hundred percent (100%) of
the Patent Prosecution Costs for the Product Specific Patents, and shall have
lead responsibility and decision-making control for such Prosecution of the
Product Specific Patents.  For clarity, each Party will bear its own internal
costs (i.e., those costs that are not Patent Prosecution Costs) with respect to
its Prosecution activities for the Product Specific Patents.
 
(b) The Parties will cooperate in the Prosecution of the Product Specific
Patents in all respects.  Digital Diagnostics will provide Exactus BioSolutions
all reasonable assistance and cooperation in its Prosecution efforts with
respect to the Product Specific Patents, including providing any necessary
powers of attorney and executing any other required documents or instruments for
such Prosecution, including obtaining the assistance and cooperation of the
Existing Third Party Digital Diagnostics, as necessary to Prosecute the Product
Specific Patents.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(c) In the event that Exactus BioSolutions elects not to Prosecute in any
country any Patent within the Product Specific Patents, Exactus BioSolutions
will give Digital Diagnostics at least thirty (30) days’ notice before any
relevant deadline and provide to Digital Diagnostics information it reasonably
requests relating to the Product Specific Patent.  Digital Diagnostics will then
have the right to assume responsibility, using patent counsel of its choice, for
the Prosecution of such Product Specific Patent.  If Digital Diagnostics assumes
responsibility for the Prosecution for any such Product Specific Patents as set
forth above, then the Patent Prosecution Costs incurred by Digital Diagnostics
in the course of such Prosecution will thereafter be borne by [Digital
Diagnostics], and such Product Specific Patent shall thereafter be deemed to be
an Other Digital Diagnostics Patent and Exactus BioSolutions’ license rights
with respect to such Product Specific Patent under Section 7.1 shall become
nonexclusive.  The Parties will cooperate in such Prosecution in all
respects.  Each Party will provide the other Party all reasonable assistance and
cooperation in such Prosecution efforts, including providing any necessary
powers of attorney and executing any other required documents or instruments for
such Prosecution.  Each Party will provide the other Party with copies of any
documents it receives or prepares in connection with such Prosecution and will
inform the other Party of the progress of it.  Before filing in connection with
such Prosecution any document with a patent office, each Party will provide a
copy of the document to the other Party sufficiently in advance to enable the
other Party to comment on it, and the first Party will give due consideration to
such comments.
 
(d) Patent Term Adjustments or Extensions.  The Parties will confer regarding
the desirability of seeking in any country any patent term adjustment, patent
term extension, supplemental patent protection or related extension of rights
with respect to the Product Specific Patents.  Exactus BioSolutions shall have
the sole right, but not the obligation, to apply for any such adjustment,
extension or protection.  Neither Party will proceed with such an extension
until the Parties have consulted with one another and agreed to a strategy
therefor, provided that in the case where the Parties are unable to reach
consensus, Exactus BioSolutions will have the final decision-making authority
with respect to such decision; provided further that such decision will be made
in accordance with Applicable Law so as to maximize marketing exclusivity for
the Product in the Field.  Without limiting the foregoing, Digital Diagnostics
covenants that it will not seek patent term extensions, supplemental protection
certificates, or similar rights or extensions for the Product Specific Patents
without the prior written consent of Exactus BioSolutions, not to be
unreasonably withheld.  Each Party will cooperate fully with and provide all
reasonable assistance to the other Party and use all commercially reasonable
efforts consistent with its obligations under Applicable Law (including any
applicable consent order or decree) in connection with obtaining any such
adjustments or extensions for the Product Specific Patents consistent with such
strategy.  To the extent reasonably and legally required in order to obtain any
such adjustment or extension in a particular country, each Party will make
available to the other a copy of the necessary documentation to enable such
other Party to use the same for the purpose of obtaining the adjustment or
extension in such country.
 
9.3 Data Exclusivity.  As applicable, Exactus BioSolutions will have the sole
right and authority for securing, maintaining and enforcing exclusivity rights
that may be available under Applicable Law in a country for a Product, such as
any data, market, pediatric, orphan drug or other regulatory exclusivity
periods.  Digital Diagnostics will cooperate fully with and provide all
reasonable assistance to Exactus BioSolutions and use all commercially
reasonable efforts consistent with its obligations under Applicable Law
(including any applicable consent order or decree) to seek, maintain and enforce
all data exclusivity periods available for the Products.
 
9.4 Prosecution of Other Patents
 
(a) Joint Patents That Are Not Digital Diagnostics Patents.  This Section 9.4(a)
will apply only to Joint Patents that are not Digital Diagnostics
Patents.  Exactus BioSolutions will have the first right, but not the
obligation, to Prosecute in all jurisdictions all Joint Patents that are not
Digital Diagnostics Patents.  If Exactus BioSolutions determines in its sole
discretion to abandon, cease prosecution of or otherwise not file or maintain
any such Joint Patent in any jurisdiction, then Exactus BioSolutions will
provide Digital Diagnostics written notice of such determination at least thirty
(30) days before any deadline for taking action to avoid abandonment (or other
loss of rights) and will provide Digital Diagnostics with the opportunity to
prepare, file, prosecute and maintain such Joint Patent in such
jurisdiction.  The Party that is responsible for Prosecuting a particular Joint
Patent (the “Prosecuting Party”) will provide the other Party reasonable
opportunity to review and comment on such prosecution efforts regarding such
Joint Patent, and such other Party will provide the Prosecuting Party reasonable
assistance in such efforts.  The Prosecuting Party will provide the other Party
with a copy of all material communications from any patent authority in the
applicable jurisdictions regarding such Joint Patent being prosecuted by such
Party, and will provide the other Party drafts of any material filings or
responses to be made to such patent authorities a reasonable amount of time in
advance of submitting such filings or responses so that such other Party may
have an opportunity to review and comment thereon.  In particular, each Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority.  Unless the Parties agree otherwise, each
Party will bear its own internal costs and the Patent Prosecution Costs that it
incurs with respect to the Prosecution of such Joint Patents that are not
Digital Diagnostics Patents.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(b) Exactus BioSolutions Patents.  Exactus BioSolutions will have the sole right
and authority with respect to Exactus BioSolutions Patents in any jurisdiction,
including Prosecution and enforcement.  Exactus BioSolutions will be responsible
for all costs incurred by it (including all Patent Prosecution Costs) in the
course of Prosecuting and enforcing such Exactus BioSolutions Patents.
 
(c) Other Digital Diagnostics Patents.  As between the Parties, Digital
Diagnostics will have the first right, but not the obligation, to Prosecute in
all jurisdictions all Digital Diagnostics Patents other than the Core Patents,
UNIVERSITY OF QUEENSLAND University of Queensland Third Party Patents and
Product Specific Patents (“Other Digital Diagnostics Patents”).  If Digital
Diagnostics determines in its sole discretion to abandon, cease prosecution of
or otherwise not file or maintain any such Other Digital Diagnostics Patent in
any Major Market, then Digital Diagnostics will provide Exactus BioSolutions
written notice of such determination at least thirty (30) days before any
deadline for taking action to avoid abandonment (or other loss of rights) and
will provide Exactus BioSolutions with the opportunity to prepare, file,
prosecute and maintain such Other Digital Diagnostics Patent in such Major
Market.  The Prosecuting Party will provide the other Party reasonable
opportunity to review and comment on such prosecution efforts regarding such
Other Digital Diagnostics Patent, and such other Party will provide the
Prosecuting Party reasonable assistance in such efforts.  The Prosecuting Party
will provide the other Party with a copy of all material communications from any
patent authority in the applicable jurisdictions regarding such Other Digital
Diagnostics Patent being prosecuted by such Party, and will provide the other
Party drafts of any material filings or responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses so that such other Party may have an opportunity to review and comment
thereon.  In particular, each Party agrees to provide the other Party with all
information necessary or desirable to enable the other Party to comply with the
duty of candor/duty of disclosure requirements of any patent authority.  Unless
the Parties agree otherwise, Digital Diagnostics will be responsible for all
costs incurred by it (including all Patent Prosecution Costs) in the course of
Prosecuting and enforcing such Other Digital Diagnostics Patents.
 
(d) Core Patents and UNIVERSITY OF QUEENSLAND Third Party Patents.  Digital
Diagnostics will have the sole right and authority with respect to Core Patents
and UNIVERSITY OF QUEENSLAND Third Party Patents in any jurisdiction, including
Prosecution and enforcement.  Digital Diagnostics will be responsible for all
costs incurred by it (including all Patent Prosecution Costs) in the course of
Prosecuting and enforcing such Core Patents and UNIVERSITY OF QUEENSLAND Third
Party Patents.
 
9.5 Infringement of Digital Diagnostics Patents by Third Parties.
 
(a) Notification.  The Parties will promptly notify each other of any actual,
threatened, alleged or suspected infringement by a Third Party (an
“Infringement”) of the Digital Diagnostics Patents.  A notice under 42 U.S.C.
262(l) (however such section may be amended from time to time during the Term)
with respect to a Product will be deemed to describe an act of Infringement,
regardless of its content.  As permitted by Applicable Law, each Party will
promptly notify the other Party in writing of any such Infringement of which it
becomes aware, and will provide evidence in such Party’s possession
demonstrating such Infringement.  In particular, each Party will notify and
provide the other Party with copies of any allegations of patent invalidity,
unenforceability or non-infringement of any Digital Diagnostics Patents Covering
a Device or Product (including methods of use or manufacture thereof).  Such
notification and copies will be provided by the Party receiving such
certification to the other Party as soon as practicable and, unless prohibited
by Applicable Law, at least within five (5) days after the receiving Party
receives such certification.  Such notification and copies will be sent by
facsimile and overnight courier to Exactus BioSolutions at the address set forth
below, and to Digital Diagnostics at the address specified in Section 17.5.
 

 
 
 Attention: Philip J Young
Telephone: *
     
 Attention: Krassen Dimitrov
Telephone: *
Facsimile: *

 
(b) Exactus BioSolutions will have the first right, but not the obligation, to
bring and control, at its expense, an appropriate suit or other action before
any government or private tribunal against any person or entity allegedly
engaged in any Infringement (an “Infringement Action”) of any Product Specific
Patent to remedy the Infringement (or to settle or otherwise secure the
abatement of such Infringement).  The foregoing right of Exactus BioSolutions
shall include the right to perform all actions of a reference product sponsor
set forth in 42 USC 262(l).  Digital Diagnostics will have the right, at its own
expense and by counsel of its choice, to be represented in any Infringement
Action with respect to a Product Specific Patent (“Product Specific Infringement
Action”).  At Exactus BioSolutions’ request, Digital Diagnostics will join any
Product Specific Infringement Action as a party and will use commercially
reasonable efforts to cause any applicable Existing Third Party Digital
Diagnostics to join such Product Specific Infringement Action as a party (all at
Exactus BioSolutions’ expense) if doing so is necessary for the purposes of
establishing standing or is otherwise required by Applicable Law to pursue such
action.  Exactus BioSolutions will have a period of one hundred and eighty (180)
days after its receipt or delivery of notice and evidence pursuant to Section
9.5(a) to elect to so enforce such Product Specific Patents in the applicable
jurisdiction (or to settle or otherwise secure the abatement of such
Infringement), provided, however, that such period will be more than one hundred
and eighty (180) days to the extent Applicable Law prevents earlier enforcement
of such Product Specific Patents (such as the enforcement process set forth in
42 USC 262(l)) and such period will be less than one hundred and eighty (180)
days to the extent that a delay in bringing an action to enforce the applicable
Product Specific Patents against such alleged Third Party infringer would limit
or compromise the remedies (including monetary and injunctive relief) available
against such alleged Third Party infringer.  In the event Exactus BioSolutions
does not so elect (or settle or otherwise secure the abatement of such
Infringement) within the aforementioned period of time or twenty (20) days
before the time limit, if any, for the filing of a Product Specific Infringement
Action, whichever is sooner, it will so notify Digital Diagnostics in writing
and in the case where Digital Diagnostics then desires to commence a suit or
take action to enforce the applicable Product Specific Patents with respect to
such Infringement in the applicable jurisdiction, the Parties will confer and
upon Exactus BioSolutions’ prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), Digital Diagnostics will have
the right to commence such a suit or take such action to enforce the applicable
Product Specific Patents, at [Digital Diagnostics]’s expense.  Each Party will
provide to the Party enforcing any such rights under this Section 9.5(b)
reasonable assistance in such enforcement, at such enforcing Party’s request and
expense, including joining such action as a party plaintiff if required by
Applicable Law to pursue such action.  The enforcing Party will keep the other
Party regularly informed of the status and progress of such enforcement efforts,
and will reasonably consider the other Party’s comments on any such efforts.
 
 
-27-

--------------------------------------------------------------------------------

 
 
(c) Settlement.  Without the prior written consent of the other Party (not to be
unreasonably withheld, conditioned or delayed), neither Party will settle any
Product Specific Infringement Action in any manner that would adversely affect a
Product Specific Patent or that would limit or restrict the ability of Exactus
BioSolutions (or its Affiliates as applicable) to sell Products anywhere in the
Territory.
 
(d) Expenses and Recoveries.  A Party bringing a Product Specific Infringement
Action under this Section 9.5 against any Third Party engaged in Infringement of
the Product Specific Patents will be solely responsible for any expenses
incurred by such Party as a result of such Product Specific Infringement
Action.  If such Party recovers monetary damages from such Third Party in such
Product Specific Infringement Action, such recovery will first be applied to all
out-of-pocket costs and expenses incurred by the Parties in connection
therewith, including attorneys’ fees.  If such recovery is insufficient to cover
all such costs and expenses of both Parties, it will be shared pro-rata in
proportion to the relative amount of such costs and expenses incurred by each
Party.  If after such reimbursement any funds remain from such damages, such
funds will be shared as follows: (i) if Exactus BioSolutions is the Party
bringing such Product Specific Infringement Action, such remaining funds will be
retained by Exactus BioSolutions and treated as Net Sales of Product, and (iii)
if Digital Diagnostics is the Party bringing such Product Specific Infringement
Action, such remaining funds will be retained as ninety percent (90%) by Digital
Diagnostics and ten percent (10%) by Exactus BioSolutions.
 
9.6 Infringement of Joint Patents That Are Not Digital Diagnostics Patents.
 
(a) Exactus BioSolutions will have the right, but not the obligation, to bring
at its expense an appropriate suit or other action against any Third Party
allegedly engaged in any Infringement of Joint Patents that are not Digital
Diagnostics Patents.  Exactus BioSolutions will have a period of one hundred
eighty (180) days after its receipt or delivery of notice of such Infringement
to elect to so enforce such Joint Patent (or to settle or otherwise secure the
abatement of such Infringement); provided, however, that such period will be
more than one hundred and eighty (180) days to the extent Applicable Law
prevents earlier enforcement of such Joint Patents (such as the enforcement
process set forth in 42 USC 262(l)) and such period will be less than one
hundred eighty (180) days to the extent that a delay in bringing an action to
enforce the applicable Joint Patents against such alleged Third Party infringer
would limit or compromise the remedies (including monetary and injunctive
relief) available against such alleged Third Party infringer.  In the event
Exactus BioSolutions does not so elect (or settle or otherwise secure the
abatement of such Infringement), it will so notify Digital Diagnostics in
writing and in the case where Digital Diagnostics then desires to commence a
suit or take action to enforce the applicable Joint Patents with respect to such
infringement, the Parties will confer and Digital Diagnostics will have the
right to commence such a suit or take such action to enforce the applicable
Joint Patents, at Digital Diagnostics’ expense, subject to Exactus BioSolutions’
prior written consent, not to be unreasonably withheld, conditioned or
delayed.  Each Party will provide to the Party enforcing any such rights under
this Section 9.6(a) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required by Applicable Law to pursue such action.  The enforcing Party will
keep the other Party regularly informed of the status and progress of such
enforcement efforts, and will reasonably consider the other Party’s comments on
any such efforts.
 
(b) Without the prior written consent of the other Party (not to be unreasonably
withheld, conditioned or delayed), neither Party will settle any claim, suit or
action that it may bring with respect to a Joint Patent that is not an Digital
Diagnostics Patent.
 
(c) A Party bringing a claim, suit or action under Section 9.6(a) against any
Third Party engaged in Infringement of any Joint Patent that is not a Digital
Diagnostics Patent will be solely responsible for any expenses incurred by such
Party as a result of such claim, suit or action.  If such Party recovers
monetary damages from such Third Party in such suit or action, such recovery
will first be applied to all out-of-pocket costs and expenses incurred by the
Parties in connection therewith, including attorneys’ fees.  If such recovery is
insufficient to cover all such costs and expenses of both Parties, it will be
shared pro-rata in proportion to the relative amount of such costs and expenses
incurred by each Party.  If after such reimbursement any funds remain from such
damages, such funds will be shared as follows: (i) if Exactus BioSolutions is
the Party bringing such suit, such remaining funds will be retained by Exactus
BioSolutions and treated as Net Sales of Product, and (iii) if Digital
Diagnostics is the Party bringing such Infringement Action, such remaining funds
will be retained as ninety percent (90%) by Digital Diagnostics and ten percent
(10%) by Exactus BioSolutions.
 
9.7 Infringement of Other Digital Diagnostics Patents.
 
(a) Digital Diagnostics will have the sole right, but not the obligation, to
bring at its expense an appropriate suit or other action against any Third Party
allegedly engaged in any Infringement of Joint Patents that are Other Digital
Diagnostics Patents.  Digital Diagnostics will have a period of one hundred
eighty (180) days after its receipt or delivery of notice of such Infringement
to elect to so enforce such Other Digital Diagnostics Patent (or to settle or
otherwise secure the abatement of such Infringement), provided, however, that
such period will be more than one hundred eighty (180) days to the extent
Applicable Law prevents earlier enforcement of such Other Digital Diagnostics
Patents (such as the enforcement process set forth in 42 USC 262(l)) and such
period will be less than one hundred eighty (180) days to the extent that a
delay in bringing an action to enforce the applicable Other Digital Diagnostics
Patents against such alleged Third Party infringer would limit or compromise the
remedies (including monetary and injunctive relief) available against such
alleged Third Party infringer Each Party will provide to the Party enforcing any
such rights under this Section 9.7(a) reasonable assistance in such enforcement,
at such enforcing Party's request and expense, including joining such action as
a party plaintiff if required by Applicable Law to pursue such action.  The
enforcing Party will keep the other Party regularly informed of the status and
progress of such enforcement efforts, and will reasonably consider the other
Party's comments on any such efforts.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(b) Without the prior written consent of the other Party (not to be unreasonably
withheld, conditioned or delayed), neither Party will settle any Infringement
Action related to any Other Digital Diagnostics Patent in any manner that would
limit or restrict the ability of Exactus BioSolutions(or its Affiliates, as
applicable) to sell Products anywhere in the Territory.
 
(c) A Party bringing a claim, suit or action under Section 9.7(a) against any
Third Party engaged in Infringement of any Other Digital Diagnostics Patent will
be solely responsible for any expenses incurred by such Party as a result of
such claim, suit or action.  If such Party recovers monetary damages from such
Third Party in such suit or action, such recovery will first be applied to all
out-of-pocket costs and expenses incurred by the Parties in connection
therewith, including attorneys’ fees.  If such recovery is insufficient to cover
all such costs and expenses of both Parties, it will be shared pro-rata in
proportion to the relative amount of such costs and expenses incurred by each
Party.  If after such reimbursement any funds remain from such damages, such
funds will be shared as follows: (i) if Exactus BioSolutions is the Party
bringing such suit, such remaining funds will be retained by Exactus
BioSolutions and treated as Net Sales of Product and (ii) if Digital Diagnostics
is the Party bringing such Infringement Action, such remaining funds will be
retained as ninety percent (90%) by Digital Diagnostics and ten percent (10%) by
Exactus BioSolutions.
 
9.8 Third Party Rights.
 
(a) The Parties will promptly notify each other of any written allegation that
any activity pursuant to this Agreement infringes the Patent rights of any Third
Party.  In addition, the Parties will notify each other if either Party desires
to obtain a license or otherwise pursue a defense or settlement with respect to
any Third Party Patent that may be considered to Cover the use or application of
the Digital Diagnostics Technology as used or applied to Products or Devices.
 
(b) Subject to Section 9.8(c), (d) and (e), with respect to any Third Party
Patent under Section 9.8(a), Exactus BioSolutions will have the first right to
control, at its expense, obtaining a license with respect to such Third Party
Patent that specifically Covers the composition, formulation, method of use
and/or method of manufacture of any Device and/or Product.  Subject to Section
9.8(c), (d) and (e), in all other cases with respect to any Third Party Patent
under Section 9.8(a), Digital Diagnostics shall have the first right to control,
at its expense, obtaining a license with respect to such Third Party Patent, and
to negotiate the terms and conditions of, to enter into and make all the
payments due pursuant to a license agreement with respect to such Third Party
Patent (with the Third Party Patent rights required by Exactus BioSolutions with
respect to Devices and Products being included in the Digital Diagnostics
Patents and sublicensed by Digital Diagnostics to Exactus BioSolutions under
Section 7.1) (such license agreement between Digital Diagnostics and such Third
Party being a “Necessary License Agreement”).  In the event that Digital
Diagnostic selects to seek to obtain such a Necessary License Agreement, Digital
Diagnostics will use Diligent Efforts to enter into such Necessary License
Agreement.  In the case that Digital Diagnostics has not entered into such
Necessary License Agreement for any reason within a reasonable period of time
(but in any event no longer than twelve (12) months) after the Parties have
mutually agreed that Digital Diagnostics will seek the Necessary License
Agreement, Exactus BioSolutions shall then have the right to proceed, at its
expense, with such license with respect to such Third Party Patent as it decides
in its sole discretion, subject to Section 9.8(c), (d) and (e).
 
(c) Notwithstanding the foregoing, in the case a claim of infringement of a
Patent is brought against a Party in a suit or other action or proceeding with
respect to any Third Party Patent under Section 9.8(a), such Party will have the
right, at its own expense and by counsel of its own choice, to prosecute and
defend any such claim in such suit or other action or proceeding.  If both
Parties are named, the Parties shall meet and determine who is best situated to
lead any such suit or other action or proceeding.
 
(d) Without the prior written consent of the other Party (not to be unreasonably
withheld, conditioned or delayed), neither Party will settle any claim under
this Section 10.8 in any manner that would (i) limit or restrict the ability of
Exactus BioSolutions (or its Affiliates, as applicable) to sell Products
anywhere in the Territory or (ii) impose any obligation, restriction or
limitation on the other Party.
 
(e) The Parties will cooperate in all respects with one another in prosecuting
or defending any action pursuant to this Section 9.8.
 
 
-29-

--------------------------------------------------------------------------------

 
 
9.9 Reexaminations, Oppositions and Related Actions.
 
(a) The Parties will promptly notify each other in the event that any Third
Party files, or threatens to file, any paper in a court, patent office or other
government entity, seeking to invalidate, reexamine, oppose or compel the
licensing of any Digital Diagnostics Patent (any such Third Party action being a
“Patent Challenge”).
 
(b) Exactus BioSolutions will have the first right to bring and control, at its
expense, any effort in defense of such a Patent Challenge against a Product
Specific Patent, except in the case where such Patent Challenge is made in
connection with an Infringement Action in which case the enforcing Party in the
Infringement Action will have the first right to bring and control the defense
of such Patent Challenge and such Patent Challenge will be considered part of
the Infringement Action under this Article 9.  In the case where Exactus
BioSolutions controls the defense of such Patent Challenge, Digital Diagnostics
will have the right, at its own expense and by counsel of its choice, to be
represented in any such effort.  If Exactus BioSolutions fails to take action to
defend such Patent Challenge within thirty (30) days of the time limit for
bringing such defense (or within such shorter period to the extent that a delay
in bringing such defense would limit or compromise the outcome of such defense
of such Patent Challenge), then Digital Diagnostics will have the right, but not
the obligation, to bring and control any effort in defense of such Patent
Challenge at its own expense.
 
(c) Digital Diagnostics will have the first right to bring and control, at its
expense, any effort in defense of such a Patent Challenge related to any Other
Digital Diagnostics Patent, except in the case where such Patent Challenge is
made in connection with an Infringement Action in which case the enforcing Party
in the Infringement Action will have the first right to bring and control the
defense of such Patent Challenge and such Patent Challenge will be considered
part of the Infringement Action under this Article 9.  In the case where Digital
Diagnostics controls the defense of such Patent Challenge, Exactus BioSolutions
will have the right, at its own expense and by counsel of its choice, to be
represented in any such effort.  If Digital Diagnostics fails to take action to
defend such Patent Challenge within thirty (30) days of the time limit for
bringing such defense (or within such shorter period to the extent that a delay
in bringing such defense would limit or compromise the outcome of such defense
of such Patent Challenge), then Exactus BioSolutions will have the right, but
not the obligation, to bring and control any effort in defense of such Patent
Challenge at its own expense.
 
9.10 Disclosure of Inventions.  Each Party will promptly disclose to the other
Party all invention disclosures submitted to such Party by its or its
Affiliates’ employees describing Joint Inventions and Sole Inventions.  Each
Party will also respond promptly to reasonable requests from the other Party for
more Information relating to such inventions.
 
9.11 Patent Contacts.  Each Party will designate patent counsel representatives
who will be responsible for coordinating the activities between the Parties in
accordance with this Article 9 (each a “Patent Contact”).  Each Party will
designate its initial Patent Contact within thirty (30) days following the
Effective Date and will promptly thereafter notify the other Party of such
designation.  If at any time a vacancy occurs for any reason, the Party that
appointed the prior incumbent will as soon as reasonably practicable appoint a
successor.  Each Party will promptly notify the other Party of any substitution
of another person as its Patent Contact.  The Patent Contacts will, from time to
time, coordinate the respective patent strategies of the Parties relating to
this Agreement.  In particular the Patent Contacts will review and update the
list of Digital Diagnostics Patents from time to time to ensure that all
Products being Developed or Commercialized are covered.
 
9.12 Personnel Obligations.  Prior to receiving any Confidential Information or
beginning work under this Agreement relating to any Development, Development or
Commercialization of a Device or a Product, each employee, agent or independent
contractor of Exactus BioSolutions or Digital Diagnostics or of either Party’s
respective Affiliates will be bound in writing by non-disclosure and invention
assignment obligations which are consistent with the obligations of Exactus
BioSolutions or Digital Diagnostics under this Agreement (provided that where
necessary in the case of a Third Party (i) such Third Party shall agree to grant
Exactus BioSolutions or [Digital Diagnostics], as the case may be, an exclusive
license with the right to grant sublicenses with respect to resulting inventions
and Patents and (ii) the period of time with respect to non-disclosure
obligations may be shorter, but in no event less than seven (7) years from the
effective date of the written obligation). 
 
9.13 Further Action.  Each Party will, upon the reasonable request of the other
Party, provide such assistance and execute such documents as are reasonably
necessary for such Party to exercise its rights and perform its obligations
pursuant to this Article 9; provided, however, that neither Party will be
required to take any action pursuant to Article 9 that such Party reasonably
determines in its sole judgment and discretion conflicts with or violates any
applicable court or government order or decree or Applicable Law.
 
 
-30-

--------------------------------------------------------------------------------

 
 
10.
TRADEMARKS

 
10.1 Product Trademarks.  Exactus BioSolutions shall be solely responsible for
the selection (including the creation, searching and clearing), registration,
maintenance, policing and enforcement of all trademarks developed for use in
connection with the marketing, sale or distribution of Products in the Field in
the Territory (the “Product Marks”).  Exactus BioSolutions shall own all Product
Marks, and all trademark registrations for said marks.
 
10.2 Use of Name.  Neither Party shall, without the other Party’s prior written
consent, use any trademarks or other marks of the other Party (including the
other Party’s corporate name), trademarks, advertising taglines or slogans
confusingly similar thereto, in connection with such Party’s marketing or
promotion of Products under this Agreement or for any other purpose, except as
may be expressly authorized in writing in connection with activities under this
Agreement and except to the extent required to comply with Applicable Law.
 
10.3 Further Actions.  Each Party shall, upon the reasonable request of the
other Party, provide such assistance and execute such documents as are
reasonably necessary for such Party to exercise its rights and/or perform its
obligations pursuant to this Article 10; provided, however, that neither Party
shall be required to take any action pursuant to Article 10 that such Party
reasonably determines in its sole judgment and discretion conflicts with or
violates any applicable court or government order or decree or Applicable Law.
 
11.
EXCLUSIVITY

 
11.1 Exclusivity.  Digital Diagnostics agrees that it will not work
independently of this Agreement during the Term for itself or any Third Party
(including the grant of any license or option to any Third Party) with respect
to discovery, Development and/or development activities with respect to Products
in the Territory using the Digital Diagnostics Technology (including any
application thereof) for use in the Field in the Territory.
 
12.
CONFIDENTIALITY

 
12.1 Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party  (the
“Receiving Party”) agrees that, for the Term and for five (5) years thereafter,
it shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as provided for in this Agreement (which
includes the exercise of any rights or the performance of any obligations
hereunder) any Confidential Information furnished to it by the other Party (the
“Disclosing Party”) pursuant to this Agreement except for that portion of such
Information that the Receiving Party can demonstrate by competent written proof:
 
(a) was already known to the Receiving Party or any of its Affiliates, other
than under an obligation of confidentiality to the Disclosing Party, at the time
of disclosure by the other Party;
 
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;
 
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;
 
(d) is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party without obligations of confidentiality to the Disclosing Party
with respect thereto; or
 
(e) is subsequently independently discovered or developed by the Receiving Party
or its Affiliate without the aid, application, or use of Confidential
Information of the Disclosing Party.
 
All Information generated by either Party in the Development of Product after
the Effective Date or licensed to Exactus BioSolutions hereunder shall be
treated as the Confidential Information of Exactus BioSolutions.  For clarity,
Information generated by Digital Diagnostics with respect to the Digital
Diagnostics Technology independently of the Development Program shall be Digital
Diagnostics Confidential Information.
 
 
-31-

--------------------------------------------------------------------------------

 
 
12.2 Authorized Disclosure.  Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following situations:
 
(a) filing or prosecuting Patents in accordance with Article 9;
 
(b) subject to Section 13.3, regulatory filings and other filings with
Governmental Authorities (including Regulatory Authorities), including filings
with the FDA, as necessary for the Development or Commercialization of a
Product, as required in connection with any filing, application or request for
Regulatory Approval; provided, however, that reasonable measures will be taken
to assure confidential treatment of such information;
 
(c) prosecuting or defending litigation;
 
(d) complying with Applicable Law, including regulations promulgated by
securities exchanges;
 
(e) subject to Section 12.3, complying with Applicable Law, including
regulations promulgated by securities exchanges;
 
(f) disclosure to its Affiliates, employees, agents, independent contractors,
Digital Diagnostics only on a need-to-know basis and solely in connection with
the performance of this Agreement, provided that each disclosee must be bound by
obligations of confidentiality and non-use at least as equivalent in scope as
and no less restrictive than those set forth in this Article 12 prior to any
such disclosure;
 
(g) disclosure of the material terms of this Agreement to any bona fide
potential or actual investor, stockholder, investment banker, acquirer, merger
partner or other potential or actual financial partner; provided that each
disclosee must be bound by obligations of confidentiality and non-use at least
as equivalent in scope as and no less restrictive than those set forth in this
Article 12 prior to any such disclosure;
 
(h) disclosure of the stage of Development of Products under this Agreement to
any bona fide potential or actual investor, stockholder, investment banker,
acquirer, merger partner or other potential or actual financial partner;
provided that each disclosee must be bound by obligations of confidentiality and
non-use at least as equivalent in scope as and no less restrictive than those
set forth in this Article 12 prior to any such disclosure;
 
(i) disclosure of certain blinded data generated under this Agreement to any
bona fide potential or actual investor, stockholder, investment banker,
acquirer, merger partner or other potential or actual financial partner;
provided that (A) each disclosee must be bound by obligations of confidentiality
and non-use at least as equivalent in scope as and no less restrictive than
those set forth in this Article 12 prior to any such disclosure and (B) any such
disclosure by Digital Diagnostics shall be subject to Exactus BioSolutions’
prior written approval, such approval not to be unreasonably withheld,
conditioned or delayed; and
 
(j) disclosure pursuant to Section 12.5.
 
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
12.2(a), 12.2(c) or 12.2(d), it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use
reasonable efforts to secure confidential treatment of such information.  In any
event, the Parties agree to take all reasonable action to avoid disclosure of
Confidential Information hereunder.
 
Nothing in Sections 12.1 or 12.2 shall limit either Party in any way from
disclosing to any Third Party such Party’s U.S. or foreign income tax treatment
and the U.S. or foreign income tax structure of the transactions relating to
such Party that are based on or derived from this Agreement, as well as all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or tax structure, except to the extent that nondisclosure of
such matters is reasonably necessary in order to comply with applicable
securities laws.
 
 
-32-

--------------------------------------------------------------------------------

 
 
12.3 Publicity; Terms of Agreement.
 
(a) The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section 12.2 and this Section 12.3.  The
Parties have agreed to make a joint public announcement of the execution of this
Agreement substantially in the form of a press release on or after the Effective
Date.
 
(b) After issuance of such joint press release, if either Party desires to make
a public announcement concerning the material terms of this Agreement, such
Party shall give reasonable prior advance notice of the proposed text of such
announcement to the other Party for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld,
except that in the case of a press release or governmental filing required by
Applicable Law (where reasonably advised by the disclosing Party’s counsel), the
disclosing Party shall provide the other Party with such advance notice as it
reasonably can and shall not be required to obtain approval therefor.  A Party
commenting on such a proposed press release shall provide its comments, if any,
within five (5) Business Days (or within three (3) Business Days in the event
that Digital Diagnostics(or its Affiliate) is a public reporting company) after
receiving the press release for review and the other Party shall give good faith
consideration to same.  Digital Diagnostics shall have the right to make a press
release announcing the achievement of each milestone under this Agreement as it
is achieved, and the achievements of Regulatory Approvals as they occur, subject
only to the review procedure set forth in the preceding sentence.  In relation
to Exactus BioSolutions’ review of such an announcement, Exactus BioSolutions
may make specific, reasonable comments on such proposed press release within the
prescribed time for commentary, but shall not withhold its consent to disclosure
of the information that the relevant milestone or Regulatory Approval has been
achieved and triggered a payment hereunder.  Neither Party shall be required to
seek the permission of the other Party to repeat any information regarding the
terms of this Agreement that have previously been publicly disclosed by such
Party, or by the other Party, in accordance with this Section 13.3.  For
clarity, neither Party shall disclose the financial terms of this Agreement
without the prior written approval of the other Party, except as and to the
extent otherwise expressly permitted under this Agreement.
 
(c) The Parties acknowledge that either or both Parties may be obligated to file
under Applicable Law a copy of this Agreement with the SEC or other Government
Authorities.  Each Party shall be entitled to make such a required filing,
provided that it requests confidential treatment of at least the financial terms
and sensitive technical terms hereof and thereof to the extent such confidential
treatment is reasonably available to such Party.  In the event of any such
filing, each Party will provide the other Party with a copy of this Agreement
marked to show provisions for which such Party intends to seek confidential
treatment not less than five (5) Business Days prior to such filing (and any
revisions to such portions of the proposed filing a reasonable time prior to the
filing thereof), and shall reasonably consider the other Party’s comments
thereon to the extent consistent with the legal requirements, with respect to
the filing Party, governing disclosure of material agreements and material
information that must be publicly filed, and shall only disclose Confidential
Information which it is advised by counsel or the applicable Governmental
Authority is legally required to be disclosed.  No such notice shall be required
under this Section 12.3(c) if the substance of the description of or reference
to this Agreement contained in the proposed filing has been included in any
previous filing made by either Party hereunder or otherwise approved by the
other Party.
 
(d) Each Party shall require each of its Affiliates and private investors to
which Confidential Information of the other Party is disclosed as permitted
hereunder to comply with the covenants and restrictions set forth in Sections
12.1 through Section 12.3 as if each such Affiliate and each such investor were
a Party to this Agreement and shall be fully responsible for any breach of such
covenants and restrictions by any such Affiliate or investor.
 
12.4 Publications.  Neither Party shall publicly present or publish results of
studies carried out under this Agreement (each such presentation or publication
a “Publication”) without the opportunity for prior review by the other Party,
except to the extent otherwise required by Applicable Law, in which case Section
12.3 shall apply with respect to disclosures required by the SEC and/or for
regulatory filings.  The submitting Party shall provide the other Party the
opportunity to review any proposed Publication at least thirty (30) days prior
to the earlier of its presentation or intended submission for publication.  The
submitting Party agrees, upon request by the other Party, not to submit or
present any Publication until the other Party has had thirty (30) days to
comment on any material in such Publication.  The submitting Party shall
consider the comments of the other Party in good faith, but will retain the sole
authority to submit the manuscript for Publication; provided that the submitting
Party agrees to delay such Publication as necessary to enable the Parties to
file a Patent if such Publication might adversely affect such Patent.  The
submitting Party shall provide the other Party a copy of the Publication at the
time of the submission or presentation.  Notwithstanding the foregoing, Exactus
BioSolutions shall not have the right to publish or present [Digital
Diagnostics]’s Confidential Information without [Digital Diagnostics]’s prior
written consent, and Digital Diagnostics shall not have the right to publish or
present Exactus BioSolutions’ Confidential Information without Exactus
BioSolutions’ prior written consent.  Each Party agrees to acknowledge the
contributions of the other Party, and the employees of the other Party, in all
publications as scientifically appropriate.  This Section 12.4 shall not limit
and shall be subject to Section 12.5.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Nothing contained in this Section 12.4 shall prohibit the inclusion of
information in a patent application claiming, and in furtherance of, the
manufacture, use, sale or formulation of a Device, provided that the non-filing
Party is given a reasonable opportunity to review, comment upon and/or approve
the information to be included prior to submission of such patent application,
where and to the extent required by Article 9 hereof.  Notwithstanding the
foregoing, the Parties recognize that independent investigators have been
engaged, and will be engaged in the future, to conduct Clinical Trials of
Devices and Products.  The Parties recognize that such investigators operate in
an academic environment and may release information regarding such studies in a
manner consistent with academic standards; provided that each Party will use
reasonable efforts to prevent publication prior to the filing of relevant patent
applications and to ensure that no Confidential Information of either Party is
disclosed.
 
12.5 Publication and Listing of Clinical Trials and Compliance with other
Policies, Orders and Agreements.  The Parties agree to comply, with respect to
the Devices and Products, with (a) the Diagnostic Development and Manufacturers
of America (PhRMA) Guidelines on the listing of Clinical Trials and the
Publication of Clinical Trial results, (b) any applicable court order,
stipulations, consent agreements and settlements entered into by a party, and
(c) Exactus BioSolutions’ Development and Development policy concerning Clinical
Trials Registration and Disclosure of Results as amended from time to time and
other Exactus BioSolutions policies or other policies adopted by it for the
majority of its other diagnostic products with regard to the same (to the extent
the same either are not in direct conflict with the documents referred to in
clauses (a) and (c) above and, in the case of [Digital Diagnostics], to the
extent such policies are provided by Exactus BioSolutions to Digital Diagnostics
in writing prior to requiring their implementation under this Agreement).
 
12.6 Termination of Prior CDA.  This Agreement terminates, as of the Effective
Date, the Prior CDA.  All Information exchanged between the Parties under the
Prior CDA shall be deemed Confidential Information of the corresponding Party
under this Agreement and shall be subject to the terms of this Article 12.
 
13.
TERM AND TERMINATION

 
13.1 Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall continue
 
(a) on a Product-by-Product and country-by-country basis until such time as
neither Party has any obligation to the other under this Agreement in such
country with respect to such Product (the “Term”).
 
13.2 Termination by Exactus BioSolutions at Will or for Safety Reasons.
 
(a) Termination by Exactus BioSolutions at Will.  Exactus BioSolutions may
terminate this Agreement as a whole or on a country-by-country and/or
Product-by-Product basis, effective upon three (3) months prior written notice
to Digital Diagnostics in the case where Regulatory Approval has not been
obtained for the applicable Product in either the U.S. or the EU or upon six (6)
months prior written notice to Digital Diagnostics in the case where Regulatory
Approval has been obtained in either the U.S. or the EU.  Following any such
notice of termination under this Section 13.2(a), no milestone payments will be
due on milestones achieved during the period between the notice of termination
and the effective date of termination.
 
(b) No Recourse.  Any termination right exercised by Exactus BioSolutions
pursuant to Section 13.2(a) or 13.2(b) shall be without liability or recourse to
Exactus BioSolutions, other than as set forth therein or herein or pursuant to
Exactus BioSolutions’ obligation to comply with Section 13.7 or Section 13.10
hereof.
 
13.3 Termination by Either Party for Breach.
 
(a) Either Party may terminate this Agreement with respect to any Product (on a
Product-by-Product basis) as to the entire Territory or with respect to any
country (on a country-by-country basis), in the event the other Party materially
breaches this Agreement, and such breach shall have continued for ninety (90)
days (or, if such default cannot be cured within such ninety (90) day period, if
the alleged breaching Party has not commenced and diligently continued good
faith efforts to cure such breach) after written notice shall have been provided
to the breaching Party by the non-breaching Party requiring such breach to be
remedied and stating an intention to terminate if not so cured (a “Termination
Notice”).  Except as set forth in Section 13.3(b), any such termination shall
become effective at the end of such ninety (90) day period unless the breaching
Party has cured any such breach prior to the expiration of the ninety (90) day
period (or, if such default cannot be cured within such ninety (90) day period,
if the alleged breaching Party has not commenced and diligently continued good
faith efforts to cure such breach).
 
 
-34-

--------------------------------------------------------------------------------

 
 
(b) If the alleged breaching Party disputes the existence or materiality of a
breach specified in a Termination Notice provided by the other Party in
accordance with Section 13.3(a), and such alleged breaching Party provides the
other Party notice of such dispute within said ninety (90) day period after
receiving such Termination Notice, then the non-breaching Party shall not have
the right to terminate this Agreement under Section 13.3(a) with respect to such
country or countries unless and until arbitrators, in accordance with Article
16, have determined that the alleged breaching Party has materially breached
this Agreement with respect to such country or countries and such Party fails to
cure such breach within ninety (90) days following such arbitrators’ decision
(except to the extent such breach involves the failure to make a payment when
due, which breach must be cured within ten (10) Business Days following such
arbitrators’ decision).  It is understood and agreed that during the pendency of
such dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder.
 
(c) Section 13.3(a) shall not apply to or encompass a breach (or alleged breach)
of Exactus BioSolutions’ obligation to use Diligent Efforts as set forth in
Section 3.8, 3.13 or 5.1, and for which a remedy, if any, for any such breach
shall be governed solely by Section 13.4.
 
(d) No milestone payments by Exactus BioSolutions will be due on milestones
achieved, with respect to the applicable Major Market(s) for which termination
is sought, during the period between the notice of termination under this
Section 13.3 and the effective date of termination; provided, however, if the
allegedly breaching Party provides notice of a dispute pursuant to Section
13.3(b) and such dispute is resolved in a manner in which no termination of this
Agreement with respect to such Major Market(s) occurs, then upon such resolution
Exactus BioSolutions will promptly pay to Digital Diagnostics the applicable
milestone payment for each milestone achieved during the period between the
notice of termination under this Section 13.3 and the resolution of such
dispute.
 
13.4 Termination by Digital Diagnostics for Failure of Exactus BioSolutions to
Use Diligent Efforts or Failure to Perform Obligations Under Section 3.8.
 
(a) Subject to Sections 13.4(c), 13.6 and 13.7, Digital Diagnostics shall have
the right to terminate this Agreement:
 
(i) on a Major Market-by-Major Market basis with respect to all Devices and
Products if Exactus BioSolutions is in material breach of its obligation to use
Diligent Efforts as set forth in Section 3.12 or 5.1 with respect to such Major
Market; provided, however, such license shall not so terminate unless (A)
Exactus BioSolutions is given six (6) months prior written notice by Digital
Diagnostics of Digital Diagnostics’ intent to terminate, stating the reasons and
justification for such termination and recommending steps which Digital
Diagnostics believes Exactus BioSolutions should take to cure such alleged
breach, and (B) Exactus BioSolutions, or its Affiliates, has not (1) during the
sixty (60) day period following such notice, provided Digital Diagnostics with a
plan for the diligent Development and/or Commercialization of Products in the
Field in such Major Market as set forth in Sections 3.12(b) and 5.1 and (2)
during the six (6) month period following such notice carried out such plan and
cured such alleged breach by diligently pursuing the Development and/or
Commercialization of Products in the Field in such Major Market as set forth in
Sections 3.12 and 5.1.
 
(ii) in its entirety if Exactus BioSolutions is in material breach of its
obligations under Section 3.8; provided, however, this Agreement shall not so
terminate unless (A) Exactus BioSolutions is given three (3) months prior
written notice by Digital Diagnostics of Digital Diagnostics’ intent to
terminate, stating the reasons and justification for such termination and
recommending steps which Digital Diagnostics believes Exactus BioSolutions
should take to cure such alleged breach, and (B) Exactus BioSolutions, or its
Affiliates, has not (i) during the sixty (60) day period following such notice,
provided Digital Diagnostics with a plan for the cure of such alleged breach and
(ii) during the three (3) month period following such notice carried out such
plan and cured such alleged breach (or, if such default cannot be cured within
such three (3) month period, if Exactus BioSolutions has not commenced and
diligently continued good faith efforts to cure such breach).
 
(b) If Exactus BioSolutions disputes in good faith the existence or materiality
of an alleged breach specified in a notice provided by Digital Diagnostics
pursuant to Section 14.4(a), and if Exactus BioSolutions provides notice to
Digital Diagnostics of such dispute within the sixty (60) days following such
notice provided by Digital Diagnostics, Digital Diagnostics shall not have the
right to terminate this Agreement unless and until the existence of such
material breach or failure by Exactus BioSolutions has been determined in
accordance with Article 16 and Exactus BioSolutions fails to cure such breach
within sixty (60) days following such determination.  Except as set forth in
Section 13.4(c), it is understood and acknowledged that during the pendency of
such a dispute, all of the terms and conditions of this Agreement shall remain
in effect and the Parties shall continue to perform all of their respective
obligations hereunder.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(c) No milestone payments by Exactus BioSolutions will be due on milestones
achieved, with respect to the applicable country(ies) for which termination is
sought if termination is being sought under Section 13.4(a), during the period
between the notice of termination under Section 13.4(a) and the effective date
of termination; provided, however, if Exactus BioSolutions provides notice of a
dispute pursuant to Section 13.4(b) and such dispute is resolved in a manner in
which no termination of this Agreement with respect to such country(ies) occurs,
then upon such resolution Exactus BioSolutions will promptly pay to Digital
Diagnostics the applicable milestone payment for each milestone achieved during
the period between the notice of termination under this Section 13.4 and the
resolution of such dispute.
 
13.5 Termination by Either Party for Insolvency.  A Party shall have the right
to terminate this Agreement upon written notice if the other Party incurs an
Insolvency Event; provided, however, in the case of any involuntary bankruptcy
proceeding, such right to terminate shall only become effective if the Party
that incurs the Insolvency Event consents to the involuntary bankruptcy or if
such proceeding is not dismissed or stayed within forty-five (45) days after the
filing thereof.  “Insolvency Event” means circumstances under which a Party (i)
has a receiver or similar officer appointed over all or a material part of its
assets or business; (ii) passes a resolution for winding-up of all or a material
part of its assets or business (other than a winding-up for the purpose of, or
in connection with, any solvent amalgamation or reconstruction) or a court
enters an order to that effect; (iii) has entered against it an order for relief
recognizing it as a debtor under any insolvency or bankruptcy laws (or any
equivalent order in any jurisdiction); or (iv) enters into any composition or
arrangement with its creditors with respect to all or a material part of its
assets or business (other than relating to a solvent restructuring).
 
13.6 Limitations on Termination Remedy.
 
(a) Notwithstanding anything herein to the contrary, in the event that: (A)
Digital Diagnostics terminates, or has the right to terminate, this Agreement
pursuant to Section 13.3 or 13.4(a)(i) with respect to a Product in the U.S.,
the Major European Countries, then Digital Diagnostics shall have the right to
terminate this Agreement with respect to such Product in the entire Territory,
(B) Digital Diagnostics shall not have the right to terminate this Agreement
pursuant to Section 14.3 or 14.4(a)(i) with respect to any Major European
Country (or any other country in the EU) unless and until Digital Diagnostics
has such right to terminate this Agreement pursuant to Section 13.3 or
13.4(a)(i) with respect to such Product with respect to any three or more Major
European Countries, and (C) Digital Diagnostics has the right to terminate this
Agreement pursuant to Section 13.3 or 13.4(a)(i) with respect to such Product
with respect to any three (3) or more Major European Countries, then Digital
Diagnostics shall have the right to terminate this Agreement with respect to
such Product in all of the EU.
 
(b) If the applicable termination event under Section 13.3 or 13.4(a)(i) relates
to a country outside the EU from which the Product sold in such country is
permitted under Applicable Law in the U.S. to be imported for sale into the
U.S., then Digital Diagnostics shall not have the right to terminate the license
with respect to such country if Exactus BioSolutions is then in compliance with
its obligations to use Diligent Efforts under Sections 3.13 and 5.1 for Devices
or Products with respect to the U.S.  In addition, if the applicable termination
event relates to a country (other than the U.S. or Japan) from which Product
sold in such country is permitted under Applicable Law in the EU to be imported
for sale into the EU, then Digital Diagnostics shall not have the right to
terminate the license with respect to such country if Exactus BioSolutions is
then in compliance with its obligations to use Diligent Efforts under Sections
3.13 and 5.1 for Devices or Products with respect to the EU.
 
13.7 Effects of Termination of this Agreement.  Upon termination of this
Agreement by Exactus BioSolutions under Section 14.2(a) or Section 13.2(b) or by
Digital Diagnostics under Section 13.3, Section 13.4 or Section 13.5 (except as
the application of such Sections may be limited as provided in a given
subsection of this Section 13.7), the following shall apply with respect to the
terminated Device(s)/Product(s) and terminated country(ies) (in addition to any
other rights and obligations under this Agreement with respect to such
termination).
 
(a) Licenses.  The licenses granted to Exactus BioSolutions in Section 7.1 shall
terminate solely with respect to the Product(s) and country(ies) in which the
termination becomes effective and Exactus BioSolutions shall retain a
non-exclusive, worldwide license under Section 7.1 to sell, offer for sale and
import Products during the Commercialization Wind-Down Period in accordance with
Section 13.7(b) To the extent such obligations existed prior to such
termination, Exactus BioSolutions shall not have any Diligent Efforts
obligations thereafter with respect to the Development and Commercialization of
the terminated Device(s)/Product(s) and terminated country(ies).  Exactus
BioSolutions shall grant to Digital Diagnostics a non-exclusive, royalty-bearing
(as set forth in Section 13.7(g) license to make, have made, use, sell, offer
for sale and import the terminated Device/Product in the terminated countries
under those Patents and Information Controlled by Exactus BioSolutions and its
Affiliates that, at the time of such termination, are then practiced or used by
Exactus BioSolutions to make, have made, use, sell, offer for sale and import
the terminated Device/Product in the terminated countries.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(b) Commercialization.  Exactus BioSolutions and its Affiliates shall be
entitled to continue to sell (but not to actively promote after the effective
date of termination) any existing inventory of Products in each terminated
country of the Territory for which Regulatory Approval therefor has been
obtained (provided that such Products shall have launched in each such
terminated country as of the applicable effective date of termination), in
accordance with the terms and conditions of this Agreement, for a period not to
exceed twelve (12) months from the effective date of such termination (the
“Commercialization Wind-Down Period”).  Any Products sold or disposed of by
Exactus BioSolutions or its Affiliates or during the Commercialization Wind-Down
Period shall be subject to the same royalties under Section 8.4 as would have
applied had this Agreement otherwise remained in force and effect with respect
to such terminated Product and terminated country(ies).  After the
Commercialization Wind-Down Period, Exactus BioSolutions and its Affiliates
shall not sell such terminated Products in such terminated country(ies) or make
any representation regarding Exactus BioSolutions’ status as a Exactus
BioSolutions of such Product in such country(ies).  Either (i) at the request of
Digital Diagnostics at the end of the Commercialization Wind-Down Period or (ii)
prior to the end of the Commercialization Wind-Down Period, if Digital
Diagnostics has assumed responsibilities for regulatory activities under the
Regulatory Approval, has received all clearances and Regulatory Approvals needed
to sell and import the terminated Product in a given terminated country, and
provides written notice to Exactus BioSolutions that it is wishes to assume sale
of the terminated Product in a terminated country, then, in either case (i) or
(ii), Exactus BioSolutions shall sell and transfer to Digital Diagnostics such
portion of the terminated Product inventory then held by Exactus BioSolutions or
its Affiliates’ as had been allocated to the terminated country(ies) at a price
equal to the lowest price at which such Product was sold to a non-Related Party
in such terminated country during the preceding twelve (12) month period.  This
Section 13.7(b) shall not apply in the case of termination by Exactus
BioSolutions under Section 13.2(b) based on Safety Reasons.
 
(c) Regulatory Materials.  Upon Digital Diagnostics’ written request, Exactus
BioSolutions shall assign and transfer to Digital Diagnostics all Regulatory
Materials (and shall assign to Digital Diagnostics all related documentation
transferred as set forth below) for the terminated Product(s) in the terminated
country(ies) that are held or controlled by or under authority of Exactus
BioSolutions or its Affiliates, and shall take such actions and execute such
other instruments, assignments and documents as may be reasonably necessary to
effect the transfer of rights under such Regulatory Materials and related
documentation to Digital Diagnostics.  The Parties shall effect such
transfers/assignments within sixty (60) days after the applicable effective date
of termination, unless otherwise mutually agreed in writing.  During such sixty
(60) day period, Exactus BioSolutions shall provide to Digital Diagnostics
copies of all such Regulatory Materials, and shall use all reasonable efforts
thereafter to provide as promptly as practicable all related documentation,
including preclinical and clinical data (including investigator reports, both
preliminary and final, statistical analyses, expert opinions and reports, safety
and other electronic databases) not already provided to Digital Diagnostics
during the Term that are held by and reasonably available to Exactus
BioSolutions.  Upon termination by Exactus BioSolutions pursuant to Section
13.2(b), Exactus BioSolutions shall provide Digital Diagnostics with all
relevant data, documentation and information for such terminated Product, but
shall not be obligated to assign to Digital Diagnostics any Regulatory Materials
relating to such terminated Product.  Digital Diagnostics will be responsible
for all documented costs associated with this provision.
 
(d) Product Marks.  In the case where the Product is has obtained Regulatory
Approval in a Major Market at the time of termination of this Agreement, Exactus
BioSolutions shall assign to Digital Diagnostics all worldwide rights in and to
any Product Marks specific to, and that were actually used with, the applicable
terminated Products in the terminated country(ies).  It is understood that such
assignment shall not include the Exactus BioSolutions name or trademark for the
Exactus BioSolutions company itself, or any other trademark owned or Controlled
by Exactus BioSolutions and not specific to a Product.  This Section 13.7(d)
shall not apply in the case of termination by Exactus BioSolutions pursuant to
Section 13.2(b).
 
(e) Transition Assistance. Exactus BioSolutions agrees to cooperate with Digital
Diagnostics and its designee(s), at Digital Diagnostics’ sole expense, to
facilitate an orderly and prompt transition of the Development (and as
applicable, Commercialization) activities relating to the terminated Product(s)
in the terminated country (ies) to Digital Diagnostics and/or its designee(s)
following such termination.
 
(f) Return of Confidential Information.  Within thirty (30) days after the end
of the Commercialization Wind-Down Period, Exactus BioSolutions shall destroy
all tangible items comprising, bearing or containing any Confidential
Information of Digital Diagnostics that are in Exactus BioSolutions’ or its
Affiliates’ possession or control, and provide written certification of such
destruction, or prepare such tangible items of Confidential Information for
shipment to Digital Diagnostics, as Digital Diagnostics may direct, at Digital
Diagnostics’ expense; provided that Exactus BioSolutions may retain one copy of
such Confidential Information for its legal archives, and provided further that
Exactus BioSolutions shall not be required to destroy electronic files
containing Confidential Information that are made in the ordinary course of its
business information back-up procedures pursuant to its electronic record
retention and destruction practices that apply to its own general electronic
files and information.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(g) Remaining Inventories. Subject to Section 13.7(b), Digital Diagnostics shall
have the right to purchase from Exactus BioSolutions any or all of the inventory
of Products, including reference standards and stability material, held by or on
behalf of Exactus BioSolutions as of the date of termination (that are not
committed to be supplied to any Third Party, in the ordinary course of business,
as of the date of termination) at a price equal to Exactus BioSolutions’s
Manufacturing Costs for such inventory.  Digital Diagnostics shall notify
Exactus BioSolutions in writing within thirty (30) days after the date of notice
of termination whether Digital Diagnostic selects to exercise such right.  This
Section 13.7(g) shall not apply in the case of termination by Exactus
BioSolutions pursuant to Section 13.2(b).
 
(h) Royalty to Exactus BioSolutions.  Unless this Agreement was terminated by
Digital Diagnostics pursuant to Section 13.3 or 13.4 or by Exactus BioSolutions
under Section 13.2(b) (in which case no royalty shall be owed by Digital
Diagnostics), Digital Diagnostics shall pay Exactus BioSolutions a royalty equal
to three percent (5%) of net sales of such Product in the applicable terminated
country by Digital Diagnostics or Digital Diagnostics’ Affiliates,  provided
that such termination occurs any time after a pivotal clinical study has been
initiated for Product.  For purposes of this Section, “net sales” shall be
calculated in the same manner Net Sales are defined for sales made by Exactus
BioSolutions, substituting “Digital Diagnostics and its Affiliates” for each
reference to a Related Party in such Section, and the provisions of Article 8 of
this Agreement shall apply to Digital Diagnostics(as royalty payor) and Exactus
BioSolutions(as royalty recipient) with respect to such royalties in the same
manner as such provisions had applied to a Related Party (as royalty payor) and
Digital Diagnostics(as royalty recipient).
 
13.8 Effects of Termination of Agreement by Exactus BioSolutions under Section
13.3(a) or Section 13.5.  Upon termination of this Agreement by Exactus
BioSolutions under Section 13.3(a) or Section 13.5 the following shall apply:
 
(a) all rights and licenses granted to Exactus BioSolutions under this Agreement
shall survive but shall become perpetual; and
 
(b) Exactus BioSolutions shall have no further Diligent Efforts obligations
under Sections 3.13 or 5.1.
 
13.9 Effects of Expiration of Agreement.  Upon the expiration of the Royalty
Term (i.e., in the case where there is no earlier termination pursuant to this
Article 13), on a Device-by-Device, Product-by-Product and country-by-country
basis, the licenses granted to Exactus BioSolutions under Article 7 with respect
to Digital Diagnostics Technology shall convert to a non-exclusive, perpetual,
fully paid-up, non-royalty-bearing, sublicensable license.
 
13.10 Other Remedies.  Termination or expiration of this Agreement for any
reason shall not release either Party from any liability or obligation that
already has accrued prior to such expiration or termination, nor affect the
survival of any provision hereof to the extent it is expressly stated to survive
such termination.  Subject to and without limiting the terms and conditions of
this Agreement (including Section 15.4), expiration or termination of this
Agreement shall not preclude any Party from (a) claiming any other damages,
compensation or relief that it may be entitled to upon such expiration or
termination, (b) any right to receive any amounts accrued under this Agreement
prior to the expiration or termination date but which are unpaid or become
payable thereafter and (c) any right to obtain performance of any obligation
provided for in this Agreement which shall survive expiration or termination.
 
13.11 Survival.  Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration of this
Agreement.  Notwithstanding anything to the contrary, the following provisions
shall survive and apply after expiration or termination of this Agreement:
Sections 3.4 (with respect to any obligation incurred or accrued prior to such
expiration or termination), 3.9, 7.8(c), 7.9(g), 9.4(a) and (b), 9.6, 12.1, 12.2
and Articles 1 (to the extent necessary to interpret other surviving sections),
13, 15, 16 and 17.  In addition, the other applicable provisions of Article 8
shall survive to the extent required to make final payments with respect to Net
Sales incurred or accrued prior to the date of termination or expiration.  All
provisions not surviving in accordance with the foregoing shall terminate upon
expiration or termination of this Agreement and be of no further force and
effect.
 
14.
REPRESENTATIONS AND WARRANTIES AND COVENANTS

 
14.1 Mutual Representations and Warranties.  Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as of the Effective
Date as follows:
 
 
-38-

--------------------------------------------------------------------------------

 
 
(a) It is a company or corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated, and has
full corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder.
 
(b) It has the full corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder.  It has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations
hereunder.  This Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid, and binding obligation of such Party
that is enforceable against it in accordance with its terms.
 
(c) It is not a party to any agreement, outstanding order, judgment or decree of
any court or Governmental Authority that would prevent it from granting the
rights granted to the other Party under this Agreement or performing its
obligations under this Agreement.
(d) In the course of the Development of Products, such Party has not used prior
to the Effective Date and shall not use, during the Term, any employee, agent or
independent contractor who has been debarred by any Regulatory Authority, or, to
the best of such Party’s knowledge, is the subject of debarment proceedings by a
Regulatory Authority.
 
(e) It has not, and will not, after the Effective Date and during the Term,
grant any right to any Third Party that would conflict with the rights granted
to the other Party hereunder.
 
14.2 Representations and Warranties by Digital Diagnostics.  Digital Diagnostics
hereby represents and warrants as of the Effective Date and, where denoted
below, covenants to Exactus BioSolutions as follows:
 
(a) Digital Diagnostics has sufficient legal and/or beneficial title, ownership
or license under its Patents and Information necessary for the purposes
contemplated by this Agreement.  The Digital Diagnostics Technology existing as
of the Effective Date is free and clear from any Liens of the Digital
Diagnostics Technology, and Digital Diagnostics has sufficient legal and/or
beneficial title, ownership or license thereunder to grant the licenses to
Exactus BioSolutions as purported to be granted pursuant to this Agreement.  As
of the Effective Date, except for the Patents licensed to Digital Diagnostics
under the Existing License Agreements, Digital Diagnostics is the sole owner or
exclusive licensee of all right, title and interest in and to (free and clear
from any Liens of any kind) the Digital Diagnostics Patents listed on Exhibits
B, C and D.  All fees required to maintain such issued Patent rights have been
paid to date.  To Digital Diagnostics’s knowledge the Digital Diagnostics
Patents listed on Exhibits B, C and D constitute all Patents that would be
infringed by the manufacture (as currently conducted), use or sale of Devices
and/or Products (but for the license granted by Digital Diagnostics to Exactus
BioSolutions under Section 7.1).
 
(b) Other than the Existing License Agreements, Digital Diagnostics has not
entered into any agreements, either oral or written, with any Third Party
relating to the Commercialization of the Devices or Products.  Digital
Diagnostics has provided Exactus BioSolutions and/or its external legal counsel
with true and complete copies of all Existing License Agreements, including all
modifications, supplements or other amendments thereto as of the Effective Date.
 
(c) Digital Diagnostics has not received any written notice from any Third Party
asserting or alleging that the discovery, Development and/or Development of
Devices or Products by Digital Diagnostics prior to the Effective Date infringes
the intellectual property rights of such Third Party.  The Digital Diagnostics
Technology existing as of the Effective Date was not obtained in violation of
any contractual or fiduciary obligation owed by Digital Diagnostics or its
employees or agents to any Third Party or through the misappropriation of the
intellectual property rights (including any trade secrets) from any Third Party.
 
(d) To Digital Diagnostics’ knowledge, except as disclosed by Digital
Diagnostics in writing to Exactus BioSolutions’ in-house patent counsel prior to
the Effective Date, the Development, Commercialization and manufacture after the
Effective Date of the Devices and Products can be carried out in the manner
contemplated as of the Effective Date without infringing any published patent
applications (evaluating such patent applications as though they were issued
with the claims as published as of the Effective Date) or issued patents owned
or controlled by a Third Party.  To Digital Diagnostics’ knowledge, and except
as disclosed by Digital Diagnostics in writing to Exactus BioSolutions’ in-house
patent counsel prior to the Effective Date, the Development and manufacture of
Devices prior to the Effective Date by or on behalf of Digital Diagnostics has
been carried out without infringing any published patent applications
(evaluating such patent applications as though they were issued with the claims
as published as of the Effective Date) or issued patents owned or controlled by
a Third Party.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(e) There are no pending, and to Digital Diagnostics’ knowledge no threatened,
actions, suits or proceedings against Digital Diagnostics involving the Digital
Diagnostics Technology as it relates to Devices or Products.
 
(f) To Digital Diagnostics’ knowledge, there are no activities by Third Parties
that would constitute infringement or misappropriation of the Digital
Diagnostics Technology as it relates to Devices or Products (in the case of
pending claims, evaluating them as if issued as of the Effective Date).
 
(g) Digital Diagnostics has no knowledge from which it would have reason to
conclude that the Digital Diagnostics Patents issued as of the Effective Date
are invalid.  To Digital Diagnostics’ knowledge, the claims included in any
issued Digital Diagnostics Patents are valid and in full force and effect as of
the Effective Date.
 
(h) It has not granted (and Digital Diagnostics covenants that during the Term
it shall not grant, except in accordance with the express terms and conditions
of this Agreement) any license or any option for a license under the Digital
Diagnostics Technology to any Third Party to make, use or sell any Device or
Product in any country in the Territory.  Digital Diagnostics covenants that
during the Term it shall not grant any license or any option for a license to
any Third Party, under any Patent that comes into the Control of Digital
Diagnostics in connection with this Agreement after the Effective Date
(including a Patent for an Digital Diagnostics Sole Invention or Joint
Invention), to make, use or sell in the Field any diagnostic application using
the Digital Diagnostics Technology in any country in the Territory.  Digital
Diagnostics has not granted any Lien with respect to this Agreement or any of
the Digital Diagnostics Technology licensed by it to Exactus BioSolutions under
this Agreement.  Digital Diagnostics has not granted (and Digital Diagnostics
covenants that during the Term it shall not grant) to any Third Party any right
or license or option to enforce or obtain any patent term extension for any of
the Product Specific Patents.
 
(i) Digital Diagnostics has disclosed in writing to Exactus BioSolutions’
in-house patent counsel (i) all Digital Diagnostics Patents existing as of the
Effective Date that would be infringed by the Development, Commercialization or
manufacture of Devices or Products by Exactus BioSolutions, but for the licenses
granted in this Agreement, and (ii) the jurisdiction(s) by or in which each such
Digital Diagnostics Patent has been issued or in which an application for such
Digital Diagnostics Patent has been filed, together with the respective patent
or application numbers.  All fees required to maintain such issued Digital
Diagnostics Patent rights have been paid.
 
(j) No person, other than former or current employees of Digital Diagnostics who
are obligated in writing to assign his/her inventions to Digital Diagnostics, is
an inventor of any of the inventions claimed in the Digital Diagnostics Patents,
excluding the [UNIVERSITY OF QUEENSLAND Third Party] Patents, filed or issued as
of the Effective Date, except for those Third Party inventors of those
inventions that fall within the Digital Diagnostics Technology Controlled by
Digital Diagnostics and as to which Digital Diagnostics has obtained an
assignment as of the Effective Date.  All inventors of any inventions included
within the Digital Diagnostics Technology that are existing as of the Effective
Date have assigned or have a contractual obligation to assign or license their
entire right, title and interest in and to such inventions and the corresponding
Patent rights to Digital Diagnostics, or in the case of the [UNIVERSITY OF
QUEENSLAND Third Party] Patents, to Digital Diagnostics’ knowledge, to
[UNIVERSITY OF QUEENSLAND Third Party].  No present or former employee or
consultant of Digital Diagnostics owns or has any proprietary, financial or
other interest, direct or indirect, in the Digital Diagnostics Technology.  To
Digital Diagnostic’s knowledge, there are no claims that have been asserted in
writing challenging the inventorship of the Digital Diagnostics Patents.
 
(k) The discovery and development of Devices and Products has been conducted
prior to the Effective Date by Digital Diagnostics, its Affiliates, , and, to
the knowledge of Digital Diagnostics, its independent contractors, in compliance
in all material respects with all Applicable Law, including all public health,
environmental, and safety provisions thereof, and all permits, governmental
licenses, registrations, approvals, concessions, franchises, authorizations,
orders, injunctions and decrees that apply to Digital Diagnostics.
 
(l) Digital Diagnostics has disclosed to Exactus BioSolutions all Material
Information known by Digital Diagnostics with respect to the manufacturing,
safety and efficacy of Products.
 
(m) All Regulatory Materials, including DMFs, are in the possession and Control
of Digital Diagnostics and are not in the possession or Control of any Third
Party.
 
 
-40-

--------------------------------------------------------------------------------

 
 
(n) Digital Diagnostics has maintained and, unless otherwise agreed to by
EXACTUS BIOSOLUTIONS, will maintain and keep in full force and effect all
agreements and filings (including Patent filings, in accordance with Article 9)
necessary to perform its obligations hereunder.  Digital Diagnostics and its
Affiliates are in compliance in all material respects with each Existing License
Agreement, and have performed all material obligations required to be performed
by them to date under each Existing License Agreement.  Neither Digital
Diagnostics nor its Affiliates are (with or without the lapse of time or the
giving of notice, or both) in breach or default in any respect under the
Existing License Agreement and, to the knowledge of Digital Diagnostics, no
other party to any Existing License Agreement is (with or without the lapse of
time or the giving of notice, or both) in breach or default in any respect
thereunder.
 
(o) No Third Party has any right under any Existing License Agreement, including
a right of consent or a right of first negotiation, that would reasonably be
expected to interfere with Exactus BioSolutions’ exercise of its rights licensed
under Section 7.1 hereof.
 
14.3 No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
ARTICLE 14 OR ELSEWHERE IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR THAT ANY OF THE DEVELOPMENT AND/OR
COMMERCIALIZATION EFFORTS WITH REGARD TO ANY DEVICE OR PRODUCT WILL BE
SUCCESSFUL, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
 
15.
INDEMNIFICATION AND LIMITATION OF LIABILITY

 
15.1 Indemnification by Digital Diagnostics for Third Party Claims.  Digital
Diagnostics shall defend, indemnify, and hold Exactus BioSolutions, its
Affiliates, and their respective officers, directors, employees, and agents (the
“Exactus BioSolutions Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Exactus
BioSolutions Indemnitees (collectively, “Exactus BioSolutions Damages”), all to
the extent resulting from any claims, suits, proceedings or causes of action
brought by such Third Party (collectively, “ Exactus BioSolutions Claims”)
against such  Exactus BioSolutions Indemnitee that arise out of or result from
(or are alleged to arise out of or result from): (a) a breach of any of Digital
Diagnostics’ representations, warranties, covenants and obligations under this
Agreement; (b) the gross negligence or willful misconduct of Digital
Diagnostics, its Affiliates, or the officers, directors, employees, or agents of
Digital Diagnostics or its Affiliates; (c) the Development or Development of
Devices before the Effective Date; or (d) any breach by Digital Diagnostics or
its Affiliates of, or any failure by Digital Diagnostics or its Affiliates, or
their respective contractors or agents, to perform, observe or comply with any
of the provisions of, an Existing License Agreement, except to the extent that
such failure is attributable to a breach by Exactus BioSolutions of its
obligations under this Agreement.  The foregoing indemnity obligation shall not
apply if the Exactus BioSolutions Indemnitees materially fail to comply with the
indemnification procedures set forth in Section 15.3, or to the extent that any
Exactus BioSolutions Claim is subject to indemnity pursuant to Section 15.2
and/or is based on or alleges a breach by Exactus BioSolutions or its Affiliates
of an obligation under an agreement between Exactus BioSolutions or its
Affiliates and a Third Party.
 
15.2 Indemnification by Exactus BioSolutions for Third Party Claims.  Exactus
BioSolutions shall defend, indemnify, and hold [Digital Diagnostics], its
Affiliates, and each of their respective officers, directors, employees, and
agents, (the “Digital Diagnostics indemnitees”) harmless from and against any
and all damages or other amounts payable to a Third Party claimant, as well as
any reasonable attorneys’ fees and costs of litigation incurred by such Digital
Diagnostics indemnitees (collectively, “Digital Diagnostics Damages”), all to
the extent resulting from any claims, suits, proceedings or causes of action
brought by such Third Party (collectively, “Digital Diagnostics Claims”) against
such Digital Diagnostics indemnitee that arise out of or result from (or are
alleged to arise out of or result from):  (a) the Development, manufacture,
storage, handling, use, sale, offer for sale, and importation of Products by
Exactus BioSolutions or its Affiliates,; (b) a breach of any of Exactus
BioSolutions’ representations, warranties, covenants and obligations under this
Agreement; or (c) the gross negligence or willful misconduct of Exactus
BioSolutions or its Affiliates, or the officers, directors, employees, or agents
of Exactus BioSolutions or its Affiliates.  The foregoing indemnity obligation
shall not apply if the Digital Diagnostics indemnitees materially fail to comply
with the indemnification procedures set forth in Section 15.3, or to the extent
that any Digital Diagnostics Claim is subject to indemnity pursuant to Section
15.1 and/or is based on or alleges a breach by Digital Diagnostics or its
Affiliates of an obligation under an agreement between Digital Diagnostics or
its Affiliates and a Third Party.
 
 
-41-

--------------------------------------------------------------------------------

 
 
15.3 Indemnification Procedures.  The Party claiming indemnity under this
Article 15 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of the claim, suit, proceeding or cause of action for which indemnity
is being sought (“Claim”), and, provided that the Indemnifying Party is not
contesting the indemnity obligation, shall permit the Indemnifying Party to
control and assume the defense of any litigation relating to such claim and
disposition of any such Claim unless the Indemnifying Party is also a party (or
likely to be named a party) to the proceeding in which such claim is made and
the Indemnified Party gives notice to the Indemnifying Party that it may have
defenses to such claim or proceeding that are in conflict with the interests of
the Indemnifying Party, in which case the Indemnifying Party shall not be so
entitled to assume the defense of the case.  If the Indemnifying Party does
assume the defense of any Claim, it (i) shall act diligently and in good faith
with respect to all matters relating to the settlement or disposition of any
Claim as the settlement or disposition relates to Parties being indemnified
under this Article 15, (ii) shall cause such defense to be conducted by counsel
reasonably acceptable to the Indemnified Party and (iii) shall not settle or
otherwise resolve any Claim without prior notice to the Indemnified Party and
the consent of the Indemnified Party if such settlement involves anything other
than the payment of money by the Indemnifying Party.  The Indemnified Party
shall reasonably cooperate with the Indemnifying Party in its defense of any
claim for which the Indemnifying Party has assumed the defense in accordance
with this Section 15.3, and shall have the right (at its own expense) to be
present in person or through counsel at all legal proceedings giving rise to the
right of indemnification. So long as the Indemnifying Party is diligently
defending the Claim in good faith, the Indemnified Party shall not settle any
such Claim without the prior written consent of the Indemnifying Party.  If the
Indemnifying Party does not assume and conduct the defense of the Claim as
provided above, (a) the Indemnified Party may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to the Claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), and (b) the Indemnifying Party will
remain responsible to indemnify the Indemnified Party as provided in this
Article 15.
 
15.4 Limitation of Liability.  EXCEPT FOR (A) INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES PAID OR PAYABLE TO A THIRD PARTY BY
AN INDEMNIFIED PARTY FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO
INDEMNIFICATION HEREUNDER, (B) A BREACH OF SECTION 11.1, (C) ANY BREACH OF ANY
OF SECTIONS 12.1, 15.1 AND 15.2 OF THIS AGREEMENT BY A PARTY OR ITS AFFILIATES
AND/OR (D) DAMAGES THAT ARE DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE LIABLE PARTY (INCLUDING GROSS NEGLIGENCE OR WILLFUL BREACH WITH RESPECT TO
THE MAKING OF A PARTY’S REPRESENTATIONS AND WARRANTIES IN ARTICLE 14) - IN NO
EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR
ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR
OTHERWISE, ARISING OUT OF THIS AGREEMENT.
 
15.5 Insurance.  Exactus BioSolutions shall maintain a program of self-insurance
sufficient to fulfill its obligations under this Agreement and Digital
Diagnostics shall procure and maintain insurance, including product liability
insurance, with respect to its Development Program activities and which are
consistent with normal business practices of prudent companies similarly
situated to such Party at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold.  It is understood
that such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article
15.  Digital Diagnostics shall provide Exactus BioSolutions with written
evidence of such insurance upon request.  Digital Diagnostics shall provide
Exactus BioSolutions with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change in such insurance.
 
16.           DISPUTE RESOLUTION
 
16.1 Disputes; Resolution by Executive Officers. The Parties recognize that
disputes as to certain matters may from time to time arise during the Term that
relate to decisions to be made by the Parties herein or to the Parties’
respective rights and/or obligations hereunder.  It is the desire of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to arbitration or litigation.  To accomplish this objective, the Parties agree
to follow the procedures set forth in this Article 16 if and when a dispute
arises under this Agreement, subject to Section 16.5.
 
Accordingly, any disputes, controversies or differences, other than a matter
within the final decision-making authority of Exactus BioSolutions, which may
arise between the Parties out of or in relation to or in connection with this
Agreement shall be promptly presented to the Alliance Managers for
resolution.  If the Alliance Managers are unable to resolve such dispute within
twenty (20) Business Days after a matter has been presented to them, then upon
the request of either Party by written notice, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting between the Executive Officers of
each Party within twenty (20) Business Days after receipt by the other Party of
such written notice.  If the matter is not resolved within twenty (20) Business
Days following presentation to the Executive Officers, then:
 
 
-42-

--------------------------------------------------------------------------------

 
 
(a) if such dispute, controversy or difference involves an Arbitrable Matter,
either Party may invoke the provisions of Section 16.2; or
 
(b) if such dispute, controversy or difference involves a Litigable Matter,
either Party may pursue such remedies as it may deem necessary or appropriate.
 
16.2 Arbitration.  Any Arbitrable Matter that is not resolved pursuant to
Section 16.1, shall be settled by binding arbitration to be conducted as set
forth below in this Section 16.2.
 
(a) Either Party, following the end of the twenty (20) Business Day period
referenced in Section 16.1, may refer such issue to arbitration by submitting a
written notice of such request to the other Party.  In any proceeding under this
Section 16.2, there shall be three (3) arbitrators.  Within fourteen (14) days
after delivery of such notice, each Party will nominate one arbitrator in
accordance with the then current rules of the American Arbitration Association
(the “AAA”).  The two arbitrators so nominated will nominate a third arbitrator
to serve as chair of the arbitration tribunal, such nomination to be made within
twenty (20) days after the selection of the second arbitrator.  The arbitrators
shall be neutral and independent of both Parties and all of their respective
Affiliates, shall have significant experience and expertise in licensing and
partnering agreements in the diagnostic and biotechnology industries, shall have
appropriate experience with respect to the matter(s) to be arbitrated, and shall
have some experience in mediating or arbitrating issues relating to such
agreements.  In the case of any dispute involving an alleged failure to use
Diligent Efforts, the arbitrators shall in addition be an individual with
experience and expertise in the worldwide development and commercialization of
diagnostics and the business, legal and scientific considerations related
thereto.  In the case of a dispute involving a scientific or accounting matter
or determination, an Expert having applicable expertise and experience will be
selected by the Parties to assist the arbitrators in such scientific or
accounting matter or determination (and the arbitrators will select such Expert
if the Parties cannot agree on such Expert within twenty (20) days following the
selection of the arbitrators).  The governing law in Section 17.9 shall govern
such proceedings.  No individual will be appointed to arbitrate a dispute
pursuant to this Agreement unless he or she agrees in writing to be bound by the
provisions of this Section 16.2.  The place of arbitration will be New York, New
York, the venue being Manhattan and the arbitration shall be conducted in
English.
 
(b) The arbitrators shall set a date for a hearing that shall be held no later
than sixty (60) days following the appointment of the last of such three
arbitrators.  The Parties shall have the right to be represented by
counsel.  Except as provided herein, the arbitration shall be governed by the
Commercial Arbitration Rules of the AAA applicable at the time of the notice of
arbitration pursuant to Section 16.2(a), including the right of each Party to
undertake document requests and up to five (5) depositions.
 
(c) The arbitrators shall use their best efforts to rule on each disputed issue
within thirty (30) days after completion of the hearing described in Section
16.2(b).  The determination of the arbitrators as to the resolution of any
dispute shall be binding and conclusive upon the Parties, absent manifest
error.  All rulings of the arbitrators shall be in writing and shall be
delivered to the Parties as soon as is reasonably possible.  Nothing contained
herein shall be construed to permit the arbitrators to award punitive, exemplary
or any similar damages.  The arbitrators shall render a “reasoned decision”
within the meaning of the Commercial Arbitration Rules which shall include
findings of fact and conclusions of law.  Any arbitration award may be entered
in and enforced by a court in accordance with Section 16.3 and Section 16.8.
 
16.3 Award.  Any award to be paid by one Party to the other Party as determined
by the arbitrators as set forth above under Section 16.2 shall be promptly paid
in Dollars free of any tax, deduction or offset; and any costs, fees or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the Party resisting enforcement.  Each Party agrees to abide
by the award rendered in any arbitration conducted pursuant to this Article 16,
and agrees that, subject to the Federal Arbitration Act, judgment may be entered
upon the final award in a court of competent jurisdiction and that other courts
may award full faith and credit to such judgment in order to enforce such
award.  With respect to money damages, nothing contained herein shall be
construed to permit the arbitrators or any court or any other forum to award
punitive or exemplary damages.  By entering into this agreement to arbitrate,
the Parties expressly waive any claim for punitive or exemplary damages.  The
only damages recoverable under this Agreement are compensatory damages.
 
 
-43-

--------------------------------------------------------------------------------

 
 
16.4 Costs.  Each Party shall bear its own legal fees in connection with any
arbitration procedure.  The arbitrators may in their discretion assess the
arbitrators’ cost, fees and expenses (and those any Expert hired by the
arbitrators) against the Party losing the arbitration.
 
16.5 Injunctive Relief.  Nothing in this Article 16 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.  For the
avoidance of doubt, nothing in this Section 16.5 shall otherwise limit a
breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 13.3 or Section 13.4.
 
16.6 Confidentiality.  The arbitration proceeding shall be confidential and the
arbitrators shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required by Applicable Law, no Party shall
make (or instruct the arbitrators to make) any public announcement with respect
to the proceedings or decision of the arbitrators without prior written consent
of the other Party.  The existence of any dispute submitted to arbitration, and
any award, shall be kept in confidence by the Parties and the arbitrators,
except as required in connection with the enforcement of such award or as
otherwise required by Applicable Law.
 
16.7 Survivability.  Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.
 
16.8 Patent and Trademark Disputes.  Notwithstanding Section 16.2, any dispute,
controversy or claim relating to the inventorship, scope, validity,
enforceability or infringement of any Patents or Marks Covering the manufacture,
use, importation, offer for sale or sale of Products shall be submitted to a
court of competent jurisdiction in the country in which such patent or trademark
rights were granted or arose.
 
17.
MISCELLANEOUS

 
17.1 Entire Agreement; Amendments.  This Agreement, including the Exhibits
hereto (which are incorporated into and made a part of this Agreement), sets
forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior agreements and understandings
between the Parties with respect to the subject matter hereof, including the
Prior CDA.  In the event of any inconsistency between any plan hereunder
(including any Development Plan or Commercialization plan) and this Agreement,
the terms of this Agreement shall prevail.  There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized representative of each Party.
 
17.2 Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Digital Diagnostics or
Exactus BioSolutions from time to time.  Each Party agrees that it shall not
export, directly or indirectly, any technical information acquired from the
other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other governmental
entity.
 
17.3 Rights in Bankruptcy.
 
(a) All rights and licenses granted under or pursuant to this Agreement by one
Party to the other are, for all purposes of Section 365(n) of Title 11 of the
United States Code (“Title 11”), licenses of rights to “intellectual property”
as defined in Title 11, and, in the event that a case under Title 11 is
commenced by or against either Party (the “Bankrupt Party”), the other Party
shall have all of the rights set forth in Section 365(n) of Title 11 to the
maximum extent permitted thereby.  During the Term, each Party shall create and
maintain current copies to the extent practicable of all such intellectual
property.  Without limiting the Parties’ rights under Section 365(n) of Title
11, if a case under Title 11 is commenced by or against the Bankrupt Party, the
other Party shall be entitled to a copy of any and all such intellectual
property and all embodiments of such intellectual property, and the same, if not
in the possession of such other Party, shall be promptly delivered to it (i)
before this Agreement is rejected by or on behalf of the Bankrupt Party, within
thirty (30) days after the other Party’s written request, unless the Bankrupt
Party, or its trustee or receiver, elects within thirty (30) days to continue to
perform all of its obligations under this Agreement, or (ii) after any rejection
of this Agreement by or on behalf of the Bankrupt Party, if not previously
delivered as provided under clause (i) above.  All rights of the Parties under
this Section 17.3 and under Section 365(n) of Title 11 are in addition to and
not in substitution of any and all other rights, powers, and remedies that each
Party may have under this Agreement, Title 11, and any other Applicable
Law.  The non-Bankrupt Party shall have the right to perform the obligations of
the Bankrupt Party hereunder with respect to such intellectual property, but
neither such provision nor such performance by the non-Bankrupt Party shall
release the Bankrupt Party from any such obligation or liability for failing to
perform it.
 
 
-44-

--------------------------------------------------------------------------------

 
 
(b) The Parties agree that they intend the foregoing non-Bankrupt Party rights
to extend to the maximum extent permitted by law and any provisions of
applicable contracts with Third Parties, including for purposes of Title 11, (i)
the right of access to any intellectual property (including all embodiments
thereof) of the Bankrupt Party or any Third Party with whom the Bankrupt Party
contracts to perform an obligation of the Bankrupt Party under this Agreement,
and, in the case of the Third Party, which is necessary for the Development,
Regulatory Approval and manufacture of Products and (ii) the right to contract
directly with any Third Party described in (i) in this sentence to complete the
contracted work.
 
(c) Any intellectual property provided pursuant to the provisions of this
Section 17.3 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.
 
(d) In the event that after the Effective Date Digital Diagnostics enters into a
license agreement with a Third Party with respect to intellectual property that
will be sublicensed to Exactus BioSolutions hereunder, Digital Diagnostics will
use commercially reasonable efforts to enable Exactus BioSolutions to receive a
direct license from any such Third Party in the event that such license
agreement between Digital Diagnostics and such Third Party is terminated during
the Term solely on account of Digital Diagnostics becoming a Bankrupt Party.
 
(e) Notwithstanding anything to the contrary in ‎Article 9, in the event that
Digital Diagnostics is the Bankrupt Party, Exactus BioSolutions may take
appropriate actions in connection with the filing, prosecution, maintenance and
enforcement of any Digital Diagnostics Patent rights licensed or assigned to
Exactus BioSolutions under this Agreement without being required to consult with
Digital Diagnostics before taking any such actions, provided that such actions
are consistent with this Agreement.
 
17.4 Force Majeure.  Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of such prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues.  The
Party affected by such force majeure also shall notify the other Party of the
anticipated duration of such force majeure, any actions being taken to avoid or
minimize its effect after such occurrence, and shall take reasonable efforts to
remove the condition constituting such force majeure.   For purposes of this
Agreement, “force majeure” shall include conditions beyond the control of the
Parties, including an act of God, acts of terrorism, voluntary or involuntary
compliance with any regulation, law or order of any government, war, acts of war
(whether war be declared or not), labor strike or lock-out, civil commotion,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, storm or like
catastrophe.  The payment of invoices due and owing hereunder shall in no event
be delayed by the payer because of a force majeure affecting the payer.
 
17.5 Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 17.5, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by a reputable international expedited
delivery service, or (b) five (5) Business Days after mailing, if mailed by
first class certified or registered mail, postage prepaid, return receipt
requested.
 

 
 For Digital Diagnostics: Krassen Dimitrov
 
With a copy to: Scott Amos
 
For Exactus BioSolutions: Philip J Young
 
With a copy to: *

 
Furthermore, a copy of any notices required or given under Section 9.6(a) of
this Agreement shall also be addressed to the Vice President and Chief
Intellectual Property Counsel of Exactus BioSolutions at the address set forth
in Section 9.6(a).
 
17.6 Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way.  Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.
 
 
-45-

--------------------------------------------------------------------------------

 
 
17.7 Maintenance of Records.  Each Party shall maintain complete and accurate
records of all work conducted under this Agreement and all results, data and
developments made pursuant to its efforts under this Agreement.  Such records
shall be complete and accurate and shall fully and properly reflect all work
done and results achieved in the performance of this Agreement in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.  Each Party shall maintain such records for a period of four (4) years
after such records are created; provided that records may be maintained for an
appropriate longer period in accordance with each Party’s internal policies on
record retention in order to ensure the preservation, prosecution, maintenance
or enforcement of intellectual property rights. Each Party shall keep and
maintain all records required by Applicable Law with respect to Products.
 
17.8 Assignment.  Neither Party may assign this Agreement or assign or transfer
any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment or transfer without the
other Party’s consent (i) to any Affiliate of such Party, provided that such
transfer shall not adversely affect the other Party’s rights and obligations
under this Agreement and that such assigning/transferring Party remains jointly
and severally liable with such Affiliate for the performance of this Agreement
and/or the assigned obligations, or (ii) to any Third Party
successor-in-interest or purchaser of all or substantially all of the business
or assets of such Party to which this Agreement relates (with such business and
assets, in the case of [Digital Diagnostics], to include the Digital Diagnostics
Technology and personnel with requisite expertise necessary to conduct any
Development Program, including the generation of Devices that are backups or
alternatives to Product, and the conduct of any Production Strain Work), whether
in a merger, combination, reorganization, sale of stock, sale of assets or other
transaction; provided, however, that in each case (i) and (ii) that the
assigning Party provides written notice to the other Party of such assignment
and the assignee shall have agreed in writing to be bound (or is otherwise
required by operation of Applicable Law to be bound) in the same manner as such
assigning Party hereunder.  In addition, either Party may assign its right to
receive proceeds under this Agreement or grant a security interest in such right
to receive proceeds under this Agreement to one or more Third Parties providing
financing to such Party pursuant to the terms of a security or other agreement
related to such financing (i.e., for purposes of a royalty financing
arrangement).  Any permitted assignment shall be binding on the successors of
the assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 17.8 shall be null, void and of no legal
effect.  For clarity, the provisions of this Section 17.8 shall not apply to or
encompass sublicensing of the rights licensed to a Party under this Agreement.
 
17.9 Governing Law.  This Agreement shall be governed by and construed and
enforced under the substantive laws of the State of Virginia USA, excluding any
conflicts or choice of law rule or principle that might otherwise make this
Agreement subject to the substantive law of another jurisdiction.  For
clarification, any dispute relating to the inventorship, scope, validity,
enforceability or infringement of any patent right shall be governed by and
construed and enforced in accordance with the patent laws of the applicable
jurisdiction.
 
17.10 Performance by Affiliates.  Subject to the terms and conditions of this
Agreement, each Party may discharge any obligations and exercise any right
hereunder through any of its Affiliates.  Each Party hereby guarantees the
performance by its Affiliates of such Party’s obligations under this Agreement,
and shall cause its Affiliates to comply with the provisions of this Agreement
in connection with such performance.  Any breach by a Party’s Affiliate of any
of such Party’s obligations under this Agreement shall be deemed a breach by
such Party, and the other Party may proceed directly against such Party without
any obligation to first proceed against such Party’s Affiliate.
 
17.11 Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
17.12 Compliance with Applicable Law.  Each Party shall comply with Applicable
Law in the course of performing its obligations or exercising its rights
pursuant to this Agreement.  Neither Party (nor any of their Affiliates) shall
be required under this Agreement to take any action or to omit to take any
action otherwise required to be taken or omitted by it under this Agreement if
the taking or omitting of such action, as the case may be, could in its opinion
violate any settlement, consent order, corporate integrity agreement, or
judgment to which it may be subject from time to time during the
Term.  Notwithstanding anything to the contrary in this Agreement, neither Party
nor any of its Affiliates shall be required to take, or shall be penalized for
not taking, any action that such Party reasonably believes is not in compliance
with Applicable Law.
 
 
-46-

--------------------------------------------------------------------------------

 
 
17.13 Severability.  If any one or more of the provisions of this Agreement are
held to be invalid or unenforceable by an arbitrator or any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.
 
17.14 No Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing.  The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition.  No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a continuing waiver of such condition or term or of another
condition or term.
 
17.15 Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.  Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits of this Agreement and references to this
Agreement include all Exhibits hereto.  Unless context otherwise clearly
requires, whenever used in this Agreement:  (a) the words “include”, “includes”
or “including” shall be construed as incorporating also the phrase “but not
limited to” or “without limitation”; (b) the word “day” or “quarter” shall mean
a calendar day or quarter, unless otherwise specified; (c) the word “notice”
shall mean notice in writing (whether or not specifically stated) and shall
include notices, consents, approvals and other written communications
contemplated under this Agreement; (d) the words “hereof,” “herein,” “hereby”
and derivative or similar words refer to this Agreement (including any
Exhibits); (e) provisions that require that a Party, the Parties or the JDC
hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter, approved minutes or otherwise; (f) words of any gender
include the other gender; (g) words using the singular or plural number also
include the plural or singular number, respectively; (h) references to any
specific law, rule or regulation, or article, section or other division thereof,
shall be deemed to include the then-current amendments thereto or any
replacement law, rule or regulation thereof; and (i) the word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.  This Agreement should be interpreted in its entirety and the fact
that certain provisions of this Agreement may be cross-referenced in a Section
shall not be deemed or construed to limit the application of other provisions of
this Agreement to such Section and vice versa.
 
17.16 Counterparts.  This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document, each of which shall
be deemed an original, shall be construed together and shall constitute one and
the same instrument.  This Agreement may be executed and delivered through the
email of pdf copies of the executed Agreement.
 
 


[signature page follows]


 

 
-47-

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the Effective Date.
 
 

EXACTUS BIOSOLUTIONS INC. DIGITAL DIAGNOSTICS    
By: /s/Philip J. Young
Name: Philip J. Young
Title: Chairman and CEO
By: /s/Krassen Dimitrov
Name: Krassen Dimitrov
Title: President

 

 
-48-

--------------------------------------------------------------------------------

 

EXHIBITS




Exhibit A – Existing License Agreements
 
Exhibit B – Core Patents as of the Effective Date
 
Exhibit C – [UNIVERSITY OF QUEENSLAND Third Party] Patents as of the Effective
Date
 
Exhibit D – Product Specific Patents as of the Effective Date
 



 
-49-

--------------------------------------------------------------------------------

 

[exdi1a.jpg]

 
-50-

--------------------------------------------------------------------------------

 
 
[exdi_02.jpg]
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
[exdi_03.jpg]
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
[exdi_04.jpg]
 
 
-53-

--------------------------------------------------------------------------------

 
 
[exdi_05.jpg]
 
 
-54-

--------------------------------------------------------------------------------

 
 
[exdi_06.jpg]
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
[exdi_07.jpg]
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
[exdi_08.jpg]
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
[exdi_09.jpg]
 
 
-58-

--------------------------------------------------------------------------------

 
 
[exdi_10.jpg]
 
 
-59-

--------------------------------------------------------------------------------

 
 
[exdi_11.jpg]
 
 
 
-60-

--------------------------------------------------------------------------------

 
 
[exdi_12.jpg]
 
 
-61-

--------------------------------------------------------------------------------

 
 
[exdi_13.jpg]
 
 
-62-

--------------------------------------------------------------------------------

 
 
[exdi_14.jpg]
 
 
-63-

--------------------------------------------------------------------------------

 
 
[exdi_15.jpg]
 
 
-64-

--------------------------------------------------------------------------------

 
 
[exdi_16.jpg]
 
 
-65-

--------------------------------------------------------------------------------

 
 
[exdi_17.jpg]
 
 
-66-

--------------------------------------------------------------------------------

 
 
[exdi_18.jpg]
 
 
-67-

--------------------------------------------------------------------------------

 
 
[exdi_19.jpg]
 
 
-68-

--------------------------------------------------------------------------------

 
 
[exdi_20.jpg]
 
 
-69-

--------------------------------------------------------------------------------

 
 
[exdi_21.jpg]
 
 
-70-

--------------------------------------------------------------------------------

 
 
[exdi_22.jpg]
 
 
-71-

--------------------------------------------------------------------------------

 
 
[exdi_23.jpg]
 
 
-72-

--------------------------------------------------------------------------------

 
 
[exdi_24.jpg]
 
 
-73-

--------------------------------------------------------------------------------

 
 
[exdi_25.jpg]
 
 
-74-

--------------------------------------------------------------------------------

 
 
[exdi_26.jpg]
 
 
-75-

--------------------------------------------------------------------------------

 
 
[exdi_27.jpg]
 
 
-76-

--------------------------------------------------------------------------------

 
 
[exdi_28.jpg]
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
[exdi_29.jpg]
 
 
-78-

--------------------------------------------------------------------------------

 
 
[exdi_30.jpg]
 
 
-79-

--------------------------------------------------------------------------------

 
 
[exdi_31.jpg]
 
 
-80-

--------------------------------------------------------------------------------

 
 
[exdi_32.jpg]
 
 
-81-

--------------------------------------------------------------------------------

 
 
[exdi_33.jpg]
 
 
-82-

--------------------------------------------------------------------------------

 
 
[exdi_34.jpg]
 
 
-83-

--------------------------------------------------------------------------------

 
 
[exdi_35.jpg]
 
 
-84-

--------------------------------------------------------------------------------

 
 
[exdi_36.jpg]
 
 

 
-85-

--------------------------------------------------------------------------------

 
[exdi_37.jpg]

 
-86-

--------------------------------------------------------------------------------

 
[exdi_38.jpg]


 
-87-

--------------------------------------------------------------------------------
